 



EXHIBIT 10.22.5
AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT CORPORATION
PRIME OPERATING COMPANY
EASTERN OIL WELL SERVICE COMPANY
SOUTHWEST OILFIELD CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
AND
GUARANTY BANK, FSB
AS AGENT AND LETTER OF CREDIT ISSUER
AND
BNP PARIBAS,
AS CO-DOCUMENTATION AGENT
AND
JPMORGAN CHASE BANK, N.A.,
AS CO-DOCUMENTATION AGENT
AND
THE LENDERS SIGNATORY HERETO
DECEMBER 28, 2006
 
REVOLVING LINE OF CREDIT OF UP TO $150,000,000
REVOLVING LINE OF CREDIT OF UP TO $10,000,000
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page
 
                        ARTICLE I DEFINITIONS AND INTERPRETATION     1  
 
    1.1         Terms Defined Above     1  
 
    1.2         Additional Defined Terms     2   
 
    1.3         Undefined Financial Accounting Terms     16  
 
    1.4         References     16  
 
    1.5         Articles and Sections     16  
 
    1.6         Number and Gender     16  
 
    1.7         Incorporation of Exhibits     16  
 
                        ARTICLE II TERMS OF FACILITIES     16  
 
    2.1         A     16  
 
    2.2         Letter of Credit Facility     18  
 
    2.3         Use of Loan Proceeds and Letters of Credit     22  
 
    2.4         Interest     22  
 
    2.5         Repayment of Loans and Interest     22  
 
    2.6         Outstanding Amounts     23  
 
    2.7         Time, Place, and Method of Payments     23  
 
    2.8         Pro Rata Treatment; Adjustments     23  
 
    2.9         Borrowing Base Determinations     24  
 
    2.10         Mandatory Prepayments     25  
 
    2.11         Voluntary Prepayments and Conversions of Loans     25  
 
    2.12         Commitment Fee     25  
 
    2.13         Letter of Credit Fee     26  
 
    2.14         Loans to Satisfy Obligations of Borrower     26  
 
    2.15         Security Interest in Accounts; Right of Offset     26  
 
    2.16         General Provisions Relating to Interest     26  
 
    2.17         Yield Protection     27  
 
    2.18         Limitation on Types of Loans     29  
 
    2.19         Illegality     30  
 
    2.20         Regulatory Change     30  
 
    2.21         Limitations on Interest Periods     31  
 
    2.22         Letters in Lieu of Transfer Orders     31  
 
    2.23         Power of Attorney     31  
 
                        ARTICLE III CONDITIONS     31  
 
    3.1         Receipt of Loan Documents and Other Items     32  
 
    3.2         Each Loan and Letter of Credit     32  
 
                        ARTICLE IV REPRESENTATIONS AND WARRANTIES     34  
 
    4.1         Due Authorization     34  
 
    4.2         Corporate Existence     34  
 
    4.3         Valid and Binding Obligations     34  
 
    4.4         Security Instruments     35  

- i -



--------------------------------------------------------------------------------



 



                                              Page
 
    4.5         Title to Assets     35  
 
    4.6         No Material Misstatements     35  
 
    4.7         Liabilities, Litigation, and Restrictions     35  
 
    4.8         Authorizations; Consents     35  
 
    4.9         Compliance with Laws     35  
 
    4.10         ERISA     36  
 
    4.11         Environmental Laws     36  
 
    4.12         Compliance with Federal Reserve Regulations     37  
 
    4.13         Investment Company Act Compliance     37  
 
    4.14         Proper Filing of Tax Returns; Payment of Taxes Due     37  
 
    4.15         Refunds     37  
 
    4.16         Gas Contracts     37  
 
    4.17         Intellectual Property     37  
 
    4.18         Casualties or Taking of Property     37  
 
    4.19         Locations of Borrower     38  
 
    4.20         Subsidiaries     38  
 
    4.21         Financial Statements     38  
 
                        ARTICLE V AFFIRMATIVE COVENANTS     38  
 
    5.1         Maintenance and Access to Records     38  
 
    5.2         Quarterly Financial Statements; Compliance Certificates     38  
 
    5.3         Annual Financial Statements     39  
 
    5.4         Oil and Gas Reserve Reports     39  
 
    5.5         Title Opinions; Title Defects; Mortgaged Property     39  
 
    5.6         Notices of Certain Events     39  
 
    5.7         Letters in Lieu of Transfer Orders; Division Orders     41  
 
    5.8         Additional Information     41  
 
    5.9         Compliance with Laws     41  
 
    5.10         Payment of Assessments and Charges     41  
 
    5.11         Maintenance of Corporate Existence and Good Standing     42  
 
    5.12         Payment of Notes; Performance of Obligations     42  
 
    5.13         Further Assurances     42  
 
    5.14         Initial Fees and Expenses of Counsel to Agent     42  
 
    5.15         Subsequent Fees and Expenses of Agent and Lenders     42  
 
    5.16         Operation of Oil and Gas Properties     43  
 
    5.17         Maintenance and Inspection of Properties     43  
 
    5.18         Maintenance of Insurance     43  
 
    5.19         INDEMNIFICATION     43  
 
    5.20         Partnership Debt     45  
 
                        ARTICLE VI NEGATIVE COVENANTS     45  
 
    6.1         Indebtedness     45  
 
    6.2         Contingent Obligations     45  
 
    6.3         Liens     45  
 
    6.4         Sales of Assets     45  
 
    6.5         Leasebacks     46  
 
    6.6         Loans or Advances     46  

- ii -



--------------------------------------------------------------------------------



 



                                              Page
 
    6.7         Investments     46  
 
    6.8         Dividends and Distributions     46  
 
    6.9         Issuance of Stock; Changes in Corporate Structure     46  
 
    6.10         Transactions with Affiliates     47  
 
    6.11         Lines of Business     47  
 
    6.12         ERISA Compliance     47  
 
    6.13         Interest Coverage Ratio     47  
 
    6.14         Current Ratio     47  
 
    6.15         Tangible Net Worth     47  
 
    6.16         Bank Debt Coverage Ratio     47  
 
                        ARTICLE VII EVENTS OF DEFAULT     47  
 
    7.1         Enumeration of Events of Default     47  
 
    7.2         Remedies     49  
 
                        ARTICLE VIII THE AGENT     51  
 
    8.1         Appointment     51  
 
    8.2         Amendments and Waivers     51  
 
    8.3         Delegation of Duties     52  
 
    8.4         Exculpatory Provisions     52  
 
    8.5         Reliance by Agent     52  
 
    8.6         Notice of Default     53  
 
    8.7         Non-Reliance on Agent and Other Lenders     53  
 
    8.8         INDEMNIFICATION     53  
 
    8.9         Restitution     54  
 
    8.10         Agent in Its Individual Capacity     55  
 
    8.11         Successor Agent     55  
 
    8.12         Applicable Parties     55  
 
    8.13         Co-Documentation Agents     55  
 
                        ARTICLE IX MISCELLANEOUS     55  
 
    9.1         Assignments; Participations     55  
 
    9.2         Survival of Representations, Warranties, and Covenants     57  
 
    9.3         Notices and Other Communications     57  
 
    9.4         Parties in Interest     58  
 
    9.5         Rights of Third Parties     58  
 
    9.6         Renewals; Extensions     58  
 
    9.7         No Waiver; Rights Cumulative     58  
 
    9.8         Survival Upon Unenforceability     59  
 
    9.9         Amendments; Waivers     59  
 
    9.10         Controlling Agreement     59  
 
    9.11         Disposition of Collateral     59  
 
    9.12         GOVERNING LAW     59  
 
    9.13         JURISDICTION AND VENUE     59  
 
    9.14         WAIVER OF RIGHTS TO JURY TRIAL     60  
 
    9.15         ENTIRE AGREEMENT     60  
 
    9.16         USA Patriot Act Notice     60  

- iii -



--------------------------------------------------------------------------------



 



                                              Page
 
    9.17         Confidentiality     60  
 
    9.18         Counterparts     61  
 
    9.19         Security Instruments     61              [Remainder of Page
Intentionally Left Blank]     61  

LIST OF EXHIBITS

         
Exhibit I
  -   Form of Note
Exhibit I (A)
  -   Form of Revolving Line of Credit Note Number 2
Exhibit II
  -   Form of Borrowing Request
Exhibit III
  -   Form of Compliance Certificate
Exhibit IV
  -   Facility Amounts
Exhibit V
  -   Disclosures
Exhibit VI
  -   Form of Assignment Agreement

- iv -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is made and entered into this 28th day of December,
2006, by and between PRIMEENERGY CORPORATION, a Delaware corporation (“PEC”),
PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation, PRIME OPERATING
COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY, a West Virginia
corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an Oklahoma corporation,
and EOWS MIDLAND COMPANY, a Texas corporation (collectively, the “Borrower”),
with each other lender that is a signatory hereto or becomes a signatory hereto
as provided in Section 9.1, (individually, together with its successors and
assigns, a “Lender” and collectively together, with their respective successors
and assigns, the “Lenders”) and GUARANTY BANK, FSB, a federal savings bank, as
agent for the Lenders (in such capacity, together with its successors in such
capacity pursuant to the terms hereof, the “Agent”) and Letter of Credit Issuer
and BNP PARIBAS as Co-Documentation Agent and JPMORGAN CHASE BANK, N.A. as
Co-Documentation Agent.
W I T N E S S E T H:
     WHEREAS, the above named parties did execute and exchange counterparts of
that certain Credit Agreement dated December 19, 2002, as amended by First
Amendment to Credit Agreement dated effective as of June 1, 2003, as further
amended by Second Amendment to Credit Agreement dated effective as of
September 22, 2003, as further amended by Third Amendment to Credit Agreement
dated effective as of February 17, 2004, as further amended by Fourth Amendment
to Credit Agreement dated December 28, 2004, as further amended by Fifth
Amendment to Credit Agreement dated March 18, 2005, as further amended by Sixth
Amendment to Credit Agreement dated June 6, 2006, and as further amended by
Letter Amendments to Credit Agreement dated August 4, 2005, December 16, 2005
and May 12, 2006 (the “Existing Agreement”), to which reference is here made for
all purposes;
     WHEREAS, the parties subject to and bound by the Existing Agreement are
desirous of amending and restating the Existing Agreement in the particulars
hereinafter set forth and hereinafter referred to as the “Agreement”;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, the parties hereto agree as follows, amending
and restating in its entirety the Existing Agreement:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Terms Defined Above. As used herein, the terms “Agent,” “Agreement,”
“Borrower,” “Existing Agreement,” “Lender” and “Lenders” shall have the meaning
assigned to them hereinabove.

 



--------------------------------------------------------------------------------



 



     1.2 Additional Defined Terms. As used in this Agreement, each of the
following terms shall have the meaning assigned thereto in this Section, unless
the context otherwise requires:
     “Additional Costs” shall mean costs which the Lenders determine are
attributable to their obligation to make or their making or maintaining any LIBO
Rate Loan, or any reduction in any amount receivable by the Lenders in respect
of any such obligation or any LIBO Rate Loan, resulting from any Regulatory
Change which (a) changes the basis of taxation of any amounts payable to the
Lenders under this Agreement or the Note in respect of any LIBO Rate Loan (other
than taxes imposed on the overall net income of the Lenders), (b) imposes or
modifies any reserve, special deposit, minimum capital, capital rates, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, the Lender (including LIBO Rate Loans
and Dollar deposits in the London interbank market in connection with LIBO Rate
Loans), or any commitments of the Lenders hereunder, (c) increases the
Assessment Rate, or (d) imposes any other condition affecting this Agreement or
any of such extensions of credit, liabilities, or commitments.
     “Adjusted LIBO Rate” shall mean, for any LIBO Rate Loan, an interest rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Agent to be equal to the sum of the LIBO Rate for such Loan plus the
Applicable Margin, but in no event exceeding the Highest Lawful Rate.
     “Affiliate” shall mean any Person directly or indirectly controlling, or
under common control with, the Borrower and includes any Subsidiary of the
Borrower and any “affiliate” of the Borrower within the meaning of Reg.
§240.12b-2 of the Securities Exchange Act of 1934, as amended, with “control,”
as used in this definition, meaning possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or action through
ownership of voting securities, contract, voting trust, or membership in
management or in the group appointing or electing management or otherwise
through formal or informal arrangements or business relationships.
     “Agreement” shall mean this Amended and Restated Credit Agreement, as it
may be amended, supplemented, or restated from time to time.
     “Applicable Lending Office” shall mean, for each type of Loan, the lending
office of the Lender (or an affiliate of the Lender) designated for such type of
Loan on the signature pages hereof or such other office of the Lender (or an
affiliate of the Lender) as the Lender may from time to time specify to the
Borrower as the office by which Loans of such type are to be made and
maintained.
     “Applicable Margin” shall mean as to each LIBO Rate Loan the LIBO Rate plus
2.00% on all Loans hereunder.

- 2 -



--------------------------------------------------------------------------------



 



     “Assessment Rate” shall mean, for any Interest Period, the average rate
(rounded upwards if necessary to the nearest 1/100 of 1%) charged by the Federal
Deposit Insurance Corporation (or any successor thereto) to the Agent for
deposit insurance for Dollar time deposits with the Agent at the Principal
Office during such Interest Period, as determined by the Agent.
     “Assignment Agreement” shall mean an Assignment Agreement, substantially in
the form of Exhibit VI, with appropriate insertions.
     “Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of (a) the sum of the Borrowing Base in effect at such time
plus the Revolving Line of Credit Number 2 Loan Available Commitment minus
(b) the sum of the Loan Balance at such time.
     “Bank Debt” shall mean the Loans owed under this Agreement by the Borrower
to the Lenders.
     “Base Rate” shall mean, at any time, the rate of interest per annum then
most recently established by the Agent as its base rate, which rate may not be
the lowest rate of interest charged by the Agent to its borrowers. Each change
in any interest rate provided for herein based upon the Base Rate resulting from
a change in the Base Rate shall take effect without notice to the Borrower at
the time of such change in the Base Rate.
     “Benefitted Lender” shall have the meaning assigned to such term in Section
2.8(c).
     “Borrowing Base” shall mean, at any time, the amount determined by the
Lenders in accordance with Section 2.9 and then in effect.
     “Borrowing Request” shall mean each written request, in substantially the
form attached hereto as Exhibit II, by the Borrower to the Agent for a
borrowing, conversion, or prepayment pursuant to Sections 2.1 or 2.11, each of
which shall:
     (a) be signed by a Responsible Officer of the Borrower;
     (b) when requesting a borrowing, be accompanied by a Compliance
Certificate;
     (c) specify the amount and type of Loan requested, and, as applicable, the
Loan to be converted or prepaid and the date of the borrowing, conversion, or
prepayment (which shall be a Business Day);
     (d) when requesting a Floating Rate Loan, be delivered to the Agent no
later than 5:00 p.m., Central Standard or Daylight Savings Time, as the case may
be, on the Business Day preceding the day of the requested borrowing,
conversion, or prepayment;

- 3 -



--------------------------------------------------------------------------------



 



     (e) when requesting a LIBO Rate Loan, be delivered to the Agent no later
than 10:00 a.m., Central Standard or Daylight Savings Time, as the case may be,
three Business Days preceding the requested borrowing, conversion, or prepayment
and designate the Interest Period requested with respect to such Loan.
     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) of this definition, a day other than a Saturday, Sunday, legal
holiday for commercial banks under the laws of the State of Texas, or any other
day when banking is suspended in the State of Texas, and (b) with respect to all
requests, notices, and determinations in connection with, and payments of
principal and interest on, LIBO Rate Loans, a day which is a Business Day
described in clause (a) of this definition and which is a day for trading by and
between banks for Dollar deposits in the London interbank market.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of equity interests representing
more than 51% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated.
     “Closing Date” shall mean the effective date of this Agreement.
     “Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
     “Collateral” shall mean the Mortgaged Properties and any other Property now
or at any time used or intended as security for the payment or performance of
all or any portion of the Obligations.
     “Commitment” shall mean the obligation of the Lenders, subject to
applicable provisions of this Agreement, to make Loans to or for the benefit of
the Borrower pursuant to Section 2.1 and to issue Letters of Credit pursuant to
Section 2.2.
     “Commitment Amount” shall mean, subject to the applicable provisions of
this Agreement, at any time, the lesser of (a) the sum of the Facility Amounts
of the Lenders, or (b) the Borrowing Base in effect at such time.
     “Commitment Fee” shall mean each fee payable to the Agent for the benefit
of the Lenders by the Borrower pursuant to Section 2.12.

- 4 -



--------------------------------------------------------------------------------



 



     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Commitment Termination Date.
     “Commitment Termination Date” shall mean March 31, 2009.
     “Commodity Hedge Agreement” shall mean any crude oil, natural gas, or other
hydrocarbon floor, collar, cap, price protection, or swap agreement, in form and
substance with a Person acceptable to the Agent.
     “Commonly Controlled Entity” shall mean any Person which is under common
control with the Borrower within the meaning of Section 4001 of ERISA.
     “Compliance Certificate” shall mean each certificate, substantially in the
form attached hereto as Exhibit III, executed by a Responsible Officer of the
Borrower and furnished to the Agent from time to time in accordance with
Sections 5.2 and 5.3.
     “Contingent Obligation” shall mean, as to any Person, without duplication,
any obligation of such Person guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, or other obligations of any other Person (for
purposes of this definition, a “primary obligation”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, regardless of whether such obligation is contingent, (a) to purchase any
primary obligation or any Property constituting direct or indirect security
therefore, (b) to advance or supply funds (i) for the purchase or payment of any
primary obligation, or (ii) to maintain working or equity capital of any other
Person in respect of any primary obligation, or otherwise to maintain the net
worth or solvency of any other Person, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any primary
obligation of the ability of the Person primarily liable for such primary
obligation to make payment thereof, or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof, with
the amount of any Contingent Obligation being deemed to be equal to the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.
     “Current Assets” shall mean all assets which would, in accordance with
GAAP, be included as current assets on a consolidated balance sheet of the
Borrower as of the date of calculation, plus the then current available
Commitment but excluding mark to market valuation under Commodity Hedge
Agreements and Rate Management Transactions.
     “Current Liabilities” shall mean all consolidated liabilities which would,
in accordance with GAAP, be included as current liabilities on a balance sheet
of the Borrower as of the date of calculation, but excluding the current
maturities in

- 5 -



--------------------------------------------------------------------------------



 



respect of the Obligations, and excluding mark to market valuation under
Commodity Hedge Agreements and Rate Management Transactions.
     “Default” shall mean any event or occurrence which with the lapse of time
or the giving of notice or both would become an Event of Default.
     “Default Rate” shall mean a per annum interest rate equal to the Base Rate
plus five percent (5%), but in no event exceeding the Highest Lawful Rate.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “EBITDAX” shall mean, for any period, Net Income for such period plus
interest expense, federal and state income taxes, depreciation, amortization,
exploration, and other non-cash expenses, less non-cash gains for such period
deducted in the determination of Net Income for such period.
     “Environmental Complaint” shall mean any written or oral complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrower, (c) solid or liquid waste disposal, (d) the use, generation, storage,
transportation, or disposal of any Hazardous Substance, or (e) other
environmental, health, or safety matters affecting any Property of the Borrower
or the business conducted thereon.
     “Environmental Laws” shall mean (a) the following federal laws as they may
be cited, referenced, and amended from time to time: the Clean Air Act, the
Clean Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Superfund Amendments and Reauthorization Act, and the Toxic Substances
Control Act; (b) any and all equivalent environmental statutes of any state in
which Property of the Borrower is situated, as they may be cited, referenced and
amended from time to time; (c) any rules or regulations promulgated under or
adopted pursuant to the above federal and state laws; and (d) any other
equivalent federal, state, or local statute or any requirement, rule,
regulation, code, ordinance, or order adopted pursuant thereto, including,
without limitation, those relating to the generation, transportation, treatment,
storage, recycling, disposal, handling, or release of Hazardous Substances.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder and interpretations
thereof.

- 6 -



--------------------------------------------------------------------------------



 



     “Event of Default” shall mean any of the events specified in Section 7.1.
     “Facility Amount” shall mean, for each Lender, the amount set forth
opposite the name of such Lender on Exhibit IV under the caption “Facility
Amounts,” as modified from time to time to reflect assignments permitted by
Section 9.1 or otherwise pursuant to the terms hereof and to give effect to any
written request of the Borrower (any such request being irrevocable, absent
written agreement of the Agent and the Required Lenders, which written agreement
may be expressly conditioned on the payment of a fee (other than with respect to
a reduction) by the Borrower to the Agent, for the account of the Lenders) to a
reduction in the sum of the then existing Facility Amounts of the Lenders.
     “Fee Letter Agreement” shall mean the agreement dated of even date herewith
by and among the Borrower and the Agent.
     “Final Maturity” shall mean March 31, 2009.
     “Financial Statements” shall mean consolidated statements of the financial
condition of the Borrower as at the point in time and for the period indicated
and consisting of at least a balance sheet and related statements of operations,
common stock and other stockholders’ equity, and cash flows for the Borrower
and, when required by applicable provisions of this Agreement to be audited,
accompanied by the unqualified certification of an independent certified public
accountant acceptable to the Agent and footnotes to any of the foregoing, all of
which shall be prepared in accordance with GAAP consistently applied and in
comparative form with respect to the corresponding period of the preceding
fiscal period.
     “Fixed Rate Loan” shall mean any LIBO Rate Loan.
     “Floating Rate” shall mean an interest rate per annum equal to the Base
Rate from time to time in effect plus one-half of one percent (1/2 of 1%), on
all Loans hereunder, but in no event exceeding the Highest Lawful Rate.
     “Floating Rate Loan” shall mean any Loan and any portion of the Loan
Balance which the Borrower has requested, in the initial Borrowing Request for
such Loan or a subsequent Borrowing Request for such portion of the Loan
Balance, bearing interest at the Floating Rate, or which pursuant to the terms
hereof is otherwise required to bear interest at the Floating Rate.
     “GAAP” shall mean generally accepted accounting principles established by
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.
     “Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other

- 7 -



--------------------------------------------------------------------------------



 



political subdivision and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.
     “Hazardous Substances” shall mean flammables, explosives, radioactive
materials, hazardous wastes, asbestos, or any material containing asbestos,
polychlorinated biphenyls (PCBs), toxic substances or related materials,
petroleum, petroleum products, associated oil or natural gas exploration,
production, and development wastes, or any substances defined as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” or “toxic substances”
under the Comprehensive Environmental Response, Compensation and Liability Act,
as amended, the Superfund Amendments and Reauthorization Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, the Toxic Substances Control Act, as amended, or
any other law or regulation now or hereafter enacted or promulgated by any
Governmental Authority.
     “Highest Lawful Rate” shall mean the maximum non-usurious interest rate, if
any (or, if the context so requires, an amount calculated at such rate), that at
any time or from time to time may be contracted for, taken, reserved, charged,
or received under applicable laws of the State of Texas or the United States of
America, whichever authorizes the greater rate, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.
     “Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding reserves for deferred income taxes, deferred compensation
liabilities, and other deferred liabilities and credits) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet, (b) all obligations of such Person evidenced
by bonds, debentures, promissory notes, or similar evidences of indebtedness,
(c) all other indebtedness of such Person for borrowed money, and (d) all
obligations of others, to the extent any such obligation is secured by a Lien on
the assets of such Person (whether or not such Person has assumed or become
liable for the obligation secured by such Lien).
     “Insolvency Proceeding” shall mean application (whether voluntary or
instituted by another Person) for or the consent to the appointment of a
receiver, trustee, conservator, custodian, or liquidator of any Person or of all
or a substantial part of the Property of such Person, or the filing of a
petition (whether voluntary or instituted by another Person) commencing a case
under Title 11 of the United States Code, seeking liquidation, reorganization,
or rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States, the State of Texas, or any
other jurisdiction.
     “Intellectual Property” shall mean patents, patent applications,
trademarks, tradenames, copyrights, technology, know-how, and processes.

- 8 -



--------------------------------------------------------------------------------



 



     “Interest Expense” shall mean, for any period, the total interest expense
(including, without limitation, interest expense attributable to capitalized
leases) of the Borrower for such period, determined in accordance with GAAP.
     “Interest Period” shall mean, subject to the limitations set forth in
Section 2.21, with respect to any LIBO Rate Loan, a period commencing on the
date such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is 30, 60 and 90 days thereafter, as the Borrower may request in the
Borrowing Request for such Loan.
     “Investment” in any Person shall mean any stock, bond, note, or other
evidence of Indebtedness, or any other security (other than current trade and
customer accounts) of, investment or partnership interest in or loan to, such
Person.
     “L/C Exposure” shall mean, at any time, the aggregate maximum amount
available to be drawn under outstanding Letters of Credit at such time.
     “L/C Issuer” shall mean the Agent.
     “Letter of Credit” shall mean any standby letter of credit issued by the
Agent for the account of the Borrower pursuant to Section 2.2.
     “Letter of Credit Application” shall mean the standard letter of credit
application employed by the Agent from time to time in connection with letters
of credit, provided that in the event of a conflict between the terms of each
Letter of Credit Application and this Agreement, this Agreement shall control.
     “Letter of Credit Fee” shall mean each fee payable to the Agent for the
benefit of the Lenders by the Borrower pursuant to Section 2.13 upon or in
connection with the issuance of a Letter of Credit.
     “LIBO Rate” shall mean, with respect to any Interest Period for any LIBO
Rate Loan, the lesser of (a) the rate per annum (rounded upwards, if necessary,
to the nearest 1/16 of 1%) equal to the average of the offered quotations
appearing on Bloomberg Professional LIBOR Index Page (or if such Bloomberg
Professional LIBOR Index Page shall not be available, any successor or similar
service selected by the Agent) as of approximately 10:00 a.m., Central Standard
or Central Daylight Savings Time, as the case may be, on the day two Business
Days prior to the first day of such Interest Period for Dollar deposits in an
amount comparable to the principal amount of such LIBO Rate Loan and having a
term comparable to the Interest Period for such LIBO Rate Loan, or (b) the
Highest Lawful Rate. If neither such Bloomberg Professional LIBOR Index Page nor
any successor or similar service is available, the term “LIBO Rate” shall mean,
with respect to any Interest Period for any LIBO Rate Loan, the lesser of
(a) the rate

- 9 -



--------------------------------------------------------------------------------



 



per annum (rounded upwards if necessary, to the nearest 1/16 of 1%) quoted by
the Agent at approximately 11:00 a.m., London time (or as soon thereafter as
practicable) two Business Days prior to the first day of the Interest Period for
such LIBO Rate Loan for the offering by the Agent to leading banks in the London
interbank market of Dollar deposits in an amount comparable to the principal
amount of such LIBO Rate Loan and having a term comparable to the Interest
Period for such LIBO Rate Loan, or (b) the Highest Lawful Rate.
     “LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance
which the Borrower has requested, in the initial Borrowing Request for such Loan
or a subsequent Borrowing Request for such portion of the Loan Balance, bearing
interest at the Adjusted LIBO Rate and which is permitted by the terms hereof to
bear interest at the Adjusted LIBO Rate.
     “Lien” shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of such Property, whether such
interest is based on common law, statute, or contract, and including, but not
limited to, the lien or security interest arising from a mortgage, ship
mortgage, encumbrance, pledge, security agreement, conditional sale or trust
receipt, or a lease, consignment, or bailment for security purposes (other than
true leases or true consignments), liens of mechanics, materialmen, and
artisans, maritime liens and reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property which secure an obligation owed
to, or a claim by, a Person other than the owner of such Property (for the
purpose of this Agreement, the Borrower shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the Property
has been retained by or vested in some other Person for security purposes), and
the filing or recording of any financing statement or other security instrument
in any public office.
     “Limitation Period” shall mean, with respect to any Lender, any period
while any amount remains owing on the Note payable to such Lender and interest
on such amount, calculated at the applicable interest rate, plus any fees or
other sums payable to such Lender under any Loan Document and deemed to be
interest under applicable law, would exceed the amount of interest which would
accrue at the Highest Lawful Rate.
     “Loan” shall mean any loan made by any Lender to or for the benefit of the
Borrower pursuant to this Agreement and any payment made by the Lender under a
Letter of Credit.
     “Loan Balance” shall mean, at any time, the outstanding principal balance
of the Notes at such time plus the L/C Exposure at such time.
     “Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Security Instruments, and all other

- 10 -



--------------------------------------------------------------------------------



 



documents and instruments now or hereafter delivered pursuant to the terms of or
in connection with this Agreement, the Note, the Letter of Credit Applications,
the Letters of Credit, or the Security Instruments, and all renewals and
extensions of, amendments and supplements to, and restatements of, any or all of
the foregoing from time to time in effect.
     “Material Adverse Effect” shall mean (a) any adverse effect on the
business, operations, properties, condition (financial or otherwise), or
prospects of the Borrower, which substantially increases the risk that any of
the Obligations will not be repaid as and when due, or (b) any substantially
adverse effect upon the Collateral.
     “Mortgaged Properties” shall mean all Oil and Gas Properties of the
Borrower subject to a perfected first-priority Lien in favor of the Agent for
the benefit of the Lenders, subject only to Permitted Liens, as security for the
Obligations.
     “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001 (a)(3) of ERISA.
     “Net Income” shall mean, for any period, the net income (or loss) of the
Borrower for such period, determined in accordance with GAAP.
     “Notes” shall mean, collectively, each of the promissory notes of the
Borrower payable to a Lender in the amount of the Facility Amount of such Lender
in the form attached hereto as Exhibit I and Exhibit I(A) with all blanks in
such form completed appropriately, together with all renewals, extensions for
any period, increases, and rearrangements thereof.
     “Obligations” shall mean, without duplication, (a) all Indebtedness
evidenced by the Note, including the Revolving Line of Credit Number 2 Note,
(b) the Reimbursement Obligations, (c) the undrawn, unexpired amount of all
outstanding Letters of Credit, (d) the obligation of the Borrower for the
payment of Commitment Fees, Letter of Credit Fees, and fees specified in the Fee
Letter Agreement, (e) all obligations and liabilities whether now existing or
hereafter arising of the Borrower to the Lenders or an affiliate of the Lenders
in connection with any Commodity Hedge Agreement or Rate Management Transaction,
and (f) all other obligations and liabilities of the Borrower to the Lenders,
now existing or hereafter incurred, under, arising out of or in connection with
any Loan Document, and to the extent that any of the foregoing includes or
refers to the payment of amounts deemed or constituting interest, only so much
thereof as shall have accrued, been earned and which remains unpaid at each
relevant time of determination.
     “Oil and Gas Properties” shall mean fee, leasehold, or other interests in
or under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases with respect to Properties situated in the United States or offshore from
any State

- 11 -



--------------------------------------------------------------------------------



 



of the United States, including, without limitation, overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances and
Properties appertaining, belonging, affixed, or incidental thereto.
     “Percentage Share” shall mean, as to each Lender, the percentage such
Lender’s Facility Amount constitutes of the sum of the Facility Amounts of all
Lenders as such percentage is set forth on Exhibit IV opposite the name of such
Lender on Exhibit IV.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any entity succeeding to any or
all of its functions under ERISA.
     “Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old-age pension, or public
liability obligations which are not yet due or which are being contested in good
faith by appropriate proceedings, if such reserve as may be required by GAAP
shall have been made therefore, (c) Liens in favor of vendors, carriers,
warehousemen, repairmen, mechanics, workmen, materialmen, construction, or
similar Liens arising by operation of law in the ordinary course of business in
respect of obligations which are not yet due or which are being contested in
good faith by appropriate proceedings, if such reserve as may be required by
GAAP shall have been made therefore, (d) Liens in favor of operators and
non-operators under joint operating agreements or similar contractual
arrangements arising in the ordinary course of the business of the Borrower to
secure amounts owing, which amounts are not yet due or are being contested in
good faith by appropriate proceedings, if such reserve as may be required by
GAAP shall have been made therefore, (e) Liens under production sales
agreements, division orders, operating agreements, and other agreements
customary in the oil and gas business for processing, producing, and selling
hydrocarbons securing obligations not constituting Indebtedness and provided
that such Liens do not secure obligations to deliver hydrocarbons at some future
date without receiving full payment therefore within 90 days of delivery,
(f) easements, rights of way, restrictions, and other similar encumbrances, and
minor defects in the chain of title which are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of the Borrower or materially detract from the value or use of the
Property to which they apply, (h) Liens in favor of the Agent and other Liens
expressly permitted under the Security Instruments, and (i) the lien shown on
Exhibit V as a Permitted Lien.

- 12 -



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, corporation, partnership, trust,
unincorporated organization, limited liability company, government, any agency
or political subdivision of any government, or any other form of entity.
     “Plan” shall mean, at any time, any employee benefit plan which is covered
by ERISA and in respect of which the Borrower or any Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Principal Office” shall mean the principal office of the Agent in Dallas,
Texas, presently located at 8333 Douglas Avenue, Dallas, Texas 75225.
     “Prohibited Transaction” shall have the meaning assigned to such term in
Section 4975 of the Code.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.
     “Rate Management Transaction” shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
Borrower and Lenders which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to on or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be amended or supplemented from time to
time.
     “Regulatory Change” shall mean the passage, adoption, institution, or
amendment of any federal, state, local, or foreign Requirement of Law
(including, without limitation, Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of banks including the Lenders.
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
provide to the Lenders or reimburse the Lenders for any amounts payable, paid,
or incurred by the Lenders with respect to Letters of Credit.

- 13 -



--------------------------------------------------------------------------------



 



     “Related Parties” shall mean with respect to any specified Person, such
Person’s Affiliates and the respective directors, officer, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
     “Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, that
such Plan is in reorganization within the meaning of such term in Section 4241
of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section 4043
(b) of ERISA, other than those events as to which the thirty-day notice period
is waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §2615.
     “Required Lenders” shall mean, Lenders including holding more than 75%
which must include the Agent as a Lender of the then Loan Balance, or, if there
is no Loan Balance, Lenders having more than 75%, which must include the Agent
as a Lender, of the aggregate amount of the Commitments.
     “Requirement of Law” shall mean, as to any Person, the certificate or
articles of incorporation and by-laws or other organizational or governing
documents of such Person, and any applicable law, treaty, ordinance, order,
judgment, rule, decree, regulation, or determination of an arbitrator, court, or
other Governmental Authority, including, without limitation, rules, regulations,
orders, and requirements for permits, licenses, registrations, approvals, or
authorizations, in each case as such now exist or may be hereafter amended and
are applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
     “Reserve Report” shall mean each report delivered to the Agent and each
Lender pursuant to Section 5.4.
     “Responsible Officer” shall mean, as to any Person, its President, Chief
Executive Officer or any Vice President.
     “Revolving Line of Credit Number 2 Loan” shall mean the Revolving Line of
Credit Number 2 Loan described in Section 2.1B.

- 14 -



--------------------------------------------------------------------------------



 



     “Revolving Line of Credit Number 2 Loan Available Commitment” shall mean on
the Closing Date the sum of $10,000,000. Such amount may be reduced by
semi-annual reviews of Collateral as described in Section 2.1B.
     “Revolving Line of Credit Number 2 Notes” shall mean, collectively, each of
the promissory notes of the Borrower payable to a Lender in the amount of the
Revolving Line of Credit Number 2 Facility Amount of such Lender in the form
attached hereto as Exhibit I(A) with all blanks in such form completed
appropriately, together with all renewals, extensions for any period, increases
and rearrangements thereof.
     “Security Instruments” shall mean the security instruments executed and
delivered in satisfaction of the condition set forth in Section 3.1(d), of the
Existing Agreement and all other documents and instruments at any time executed
as security for all or any portion of the Obligations, as such instruments may
be amended, restated, or supplemented from time to time.
     “Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
     “Subsidiary” shall mean, as to any Person, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
     “Superfund Site” shall mean those sites listed on the Environmental
Protection Agency National Priority List and eligible for remedial action or any
comparable state registries or list in any state of the United States.
     “Swap Termination Value” shall mean in respect of any one or more Commodity
Hedge Agreements or Rate Management Transactions (any such agreement or
transaction, a “Swap Agreement”), after taking into account the effect of any
legally enforceable netting agreement relating to such Swap Agreements, (a) for
any date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.
     “Tangible Net Worth” shall mean (a) total assets, as would be reflected on
a balance sheet of the Borrower prepared in accordance with GAAP, exclusive of
Intellectual Property, experimental or organization expenses, franchises,
licenses, permits, and other intangible assets, treasury stock, unamortized
underwriters’ debt discount and expenses, and goodwill minus (b) total
liabilities, as would be reflected on a balance sheet of the Borrower prepared
in accordance with GAAP

- 15 -



--------------------------------------------------------------------------------



 



but (c) excluding other comprehensive income related to Commodity Hedge
Agreements and Rate Management Transactions.
     “Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred, or granted a participation in any of the Obligations, as authorized
pursuant to Section 9.1, and any Person acquiring, by purchase, assignment,
transfer, or participation, from any such purchaser, assignee, transferee, or
participant, any part of such Obligations.
     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of Texas.
     1.3 Undefined Financial Accounting Terms. Undefined financial accounting
terms used in this Agreement shall be defined according to GAAP at the time in
effect.
     1.4 References. References in this Agreement to Exhibit, Article, or
Section numbers shall be to Exhibits, Articles, or Sections of this Agreement,
unless expressly stated to the contrary. References in this Agreement to
“hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Exhibit, Article, or Section in which
such reference appears.
     1.5 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
     1.6 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
     1.7 Incorporation of Exhibits. The Exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for all
purposes.
ARTICLE II
TERMS OF FACILITIES
     2.1 A. Revolving Line of Credit. (a) Upon the terms and conditions
(including, without limitation, the right of the Lenders to decline to make any
Loan so long as any Default or Event of Default exists) and relying on the
representations and warranties contained in this Agreement, each Lender
severally agrees, during the Commitment Period, to make Loans, in

- 16 -



--------------------------------------------------------------------------------



 



immediately available funds at the Applicable Lending Office or the Principal
Office, to or for the benefit of the Borrower in an aggregate principal amount
not to exceed at any time outstanding the lessor of the Facility Amount of such
Lender or the Percentage Share of such Lender of the Borrowing Base then in
effect. Loans shall be made from time to time on any Business Day designated by
the Borrower following receipt by the Agent of a Borrowing Request.
          (b) Subject to the terms of this Agreement, during the Commitment
Period, the Borrower may borrow, repay, and reborrow and convert Loans of one
type or with one Interest Period into Loans of another type or with a different
Interest Period. Except for prepayments made pursuant to Section 2.10, each
borrowing, conversion, and prepayment of principal of Loans shall be in an
amount at least equal to $100,000. Each borrowing, prepayment, or conversion of
or into a Loan of a different type or, in the case of a LIBO Rate Loan, having a
different Interest Period, shall be deemed a separate borrowing, conversion, and
prepayment for purposes of the foregoing, one for each type of Loan or Interest
Period. Anything in this Agreement to the contrary notwithstanding, the
aggregate principal amount of LIBO Rate Loans having the same Interest Period
shall be at least equal to $100,000; and if any LIBO Rate Loan would otherwise
be in a lesser principal amount for any period, such Loan shall be a Floating
Rate Loan during such period.
          (c) The Loans shall be made and maintained at the Applicable Lending
Office or the Principal Office and shall be evidenced by the Notes.
          (d) Not later than 2:00 p.m., Central Standard or Central Daylight
Savings Time, as the case may be, on the date specified for each borrowing, each
Lender shall make available an amount equal to its Percentage Share of the
borrowing to be made on such date to the Agent, at an account designated by the
Agent, in immediately available funds, for the account of the Borrower. The
amount so received by the Agent shall, subject to the terms and conditions
hereof, be made available to the Borrower in immediately available funds at the
Principal Office by the end of that Business Day. All Loans by each Lender shall
be maintained at the Applicable Lending Office of such Lender and shall be
evidenced by the Note of such Lender.
          (e) The failure of any Lender to make any Loan required to be made by
it hereunder shall not relieve any other Lender of its obligation to make any
Loan required to be made by it, and no Lender shall be responsible for the
failure of any other Lender to make any Loan.
          (f) The face amounts of the Notes have been established as an
administrative convenience and do not commit any Lender to advance funds
hereunder in excess of the then current Borrowing Base.
     B. Revolving Line of Credit Number 2 Loan.
          (a) The Revolving Line of Credit Number 2 Loan shall be in the total
amount of $10,000,000, with interest payable as set forth in Sections 2.4 and
2.5, with payment on Floating Rate Loans beginning January 1, 2007, and on LIBO
Rate Loans as described in Section 2.5.

- 17 -



--------------------------------------------------------------------------------



 



          (b) The terms of Section 2.1 A (a), (b), (c), (d), (e) and (f) are
applicable to the Revolving Line of Credit Number 2 Loan and incorporated herein
by this reference.
          (c) The Agent, on behalf of the Lenders, shall conduct semi-annual
reviews of the value of the Collateral including, but not limited to, net
operating fees and service rigs and miscellaneous equipment to determine the
Revolving Line of Credit Number 2 Loan Available Commitment. The determination
of the Agent of this amount, in Agent’s sole discretion, shall be sent to the
Lender at the same time as the Borrowing Base determinations are sent to the
Borrower. If the Loans under Line of Credit Number 2 exceed the Revolving Line
of Credit Number 2 Available Commitment, the Borrower will, within five (5) days
of such written notice, pay the sum required to reduce the Loans under Line of
Credit Number 2 to the Revolving Line of Credit Number 2 Available Commitment to
the Agent for the benefit of the Lenders.
     2.2 Letter of Credit Facility.
          (a) Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit (each, a “Letter
of Credit”) and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit (“Modify,” and each such action a “Modification”), from time to
time from and including the date of this Agreement and prior to the Commitment
Termination Date upon the request of the Borrower; provided that immediately
after each such Letter of Credit is issued or Modified, (i) the aggregate amount
of the outstanding L/C Exposure shall not exceed Ten Million Dollars
($10,000,000) and (ii) the L/C Exposure, when added to the Loan Balance then
outstanding, shall not exceed the Commitment Amount. Letters of Credit
outstanding under the Existing Agreement as of the date of this Agreement shall
also constitute Letters of Credit hereunder and each Lender hereunder shall be
deemed to have purchased the related L/C Exposure in proportion to its
Percentage Share. No Letter of Credit shall have an expiry date later than the
earlier of (x) the thirtieth (30th) day prior to the Commitment Termination Date
and (y) twelve (12) months after its issuance.
          (b) Participations. Upon the issuance or Modification by the LC Issuer
of a Letter of Credit in accordance with this Section 2.2, the LC Issuer shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related L/C Exposure in proportion to its
Percentage Share.
          (c) Notice. Subject to Section 2.2(a). the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Dallas, Texas time) at least five Business
Days prior to the proposed date of issuance or Modification of each Letter of
Credit, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Letter of Credit, and describing the
proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby. Upon receipt of such notice, the LC Issuer
shall promptly notify each Lender, of the contents thereof and of the amount of
such Lender’s participation in such proposed Letter of Credit. The issuance or
Modification by the LC Issuer of any Letter of Credit shall, in addition to the
conditions precedent set forth in Article III (the satisfaction of

- 18 -



--------------------------------------------------------------------------------



 



which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Letter of Credit shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the LC Issuer shall have reasonably requested (each, a “Letter of
Credit Application”). In the event of any conflict between the terms of this
Agreement and the terms of any Letter of Credit Application, the terms of this
Agreement shall control. Each notice required or permitted to be given under
this Section 2.2(c) by any party to any other party may be given by fax.
          (d) Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the LC Issuer shall promptly notify the Borrower and each other
Lender as to the amount to be paid by the LC Issuer as a result of such demand
and the proposed payment date (the “LC Payment Date”). The responsibility of the
LC Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Letter of
Credits as it does with respect to letters of credit in which no participations
are granted, IT BEING UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY THE LC ISSUER, EACH LENDER SHALL BE UNCONDITIONALLY AND
IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR ANY
CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE THE LC ISSUER ON DEMAND FOR (i)
such Lender’s Percentage Share of the amount of each payment made by the LC
Issuer under each Letter of Credit to the extent such amount is not reimbursed
by the Borrower pursuant to Section 2.2(e) below, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
the LC Issuer’s demand for such reimbursement (or, if such demand is made after
10:00 a.m. (Dallas, Texas time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Assessment Rate for the first three
days and, thereafter, at a rate of interest equal to the Floating Rate.
          (e) Reimbursement by Borrower.  THE BORROWER SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED TO REIMBURSE THE LC ISSUER ON OR BEFORE THE APPLICABLE
LC PAYMENT DATE FOR ANY AMOUNTS TO BE PAID BY THE LC ISSUER UPON ANY DRAWING
UNDER ANY LETTER OF CREDIT, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
FORMALITIES OF ANY KIND; PROVIDED THAT NEITHER THE BORROWER NOR ANY LENDER SHALL
HEREBY BE PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL)
DAMAGES SUFFERED BY THE BORROWER OR SUCH LENDER TO THE EXTENT, BUT ONLY TO THE
EXTENT, CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE LC
ISSUER IN DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY LETTER OF CREDIT
ISSUED BY IT COMPLIED WITH THE TERMS OF SUCH LETTER OF CREDIT OR (II) THE LC
ISSUER’S FAILURE TO PAY UNDER ANY LETTER OF CREDIT ISSUED BY IT AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF SUCH LETTER OF CREDIT. All such amounts

- 19 -



--------------------------------------------------------------------------------



 



paid by the LC Issuer and remaining unpaid by the Borrower shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (x) the
rate applicable to Floating Rate Loans for such day if such day falls on or
before the applicable LC Payment Date and (y) the sum of two percent (2%) plus
the rate applicable to Floating Rate Loans for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Percentage Share all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Letter of Credit issued by the LC Issuer, but only
to the extent such Lender has made payment to the LC Issuer in respect of such
Letter of Credit pursuant to Section 2.2(d). Subject to the terms and conditions
of this Agreement (including without limitation the submission of a Request for
Advance in compliance with Section 2.1 and the satisfaction of the applicable
conditions precedent set forth in Article III), the Borrower may request a Loan
hereunder for the purpose of satisfying any Reimbursement Obligation.
          (f) Obligations Absolute. The Borrower’s obligations under this
Section 2.2 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Letter of Credit. The Borrower further agrees with the LC
Issuer and the Lenders that the LC Issuer and the Lenders shall not be
responsible for, and the Borrower’s Reimbursement Obligation in respect of any
Letter of Credit shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Letter of Credit or any financing institution or other party
to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Letter of Credit or any such transferee. The LC Issuer shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. The Borrower agrees that any action taken or omitted by
the LC Issuer or any Lender under or in connection with each Letter of Credit
and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put the LC
Issuer or any Lender under any liability to the Borrower. Nothing in this
Section 2.2(f) is intended to limit the right of the Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.2(e).
          (g) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.2, the LC Issuer shall

- 20 -



--------------------------------------------------------------------------------



 



in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Letter of
Credit.
          (h) Indemnification. THE BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH LENDER PARTY AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES FROM AND AGAINST ANY AND ALL CLAIMS AND DAMAGES, LOSSES, LIABILITIES,
COSTS OR EXPENSES WHICH SUCH LENDER PARTY MAY INCUR (OR WHICH MAY BE CLAIMED
AGAINST SUCH LENDER PARTY BY ANY PERSON WHATSOEVER) BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT
OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT OR ANY ACTUAL OR PROPOSED USE OF
ANY LETTER OF CREDIT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH THE LC ISSUER MAY INCUR BY REASON
OF OR IN CONNECTION WITH (I) THE FAILURE OF ANY OTHER LENDER TO FULFILL OR
COMPLY WITH ITS OBLIGATIONS TO THE LC ISSUER HEREUNDER (BUT NOTHING HEREIN
CONTAINED SHALL AFFECT ANY RIGHTS THE BORROWER MAY HAVE AGAINST ANY DEFAULTING
LENDER) OR (II) BY REASON OF OR ON ACCOUNT OF THE LC ISSUER ISSUING ANY LETTER
OF CREDIT WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED THEREIN INCLUDES
ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT WHICH LETTER OF
CREDIT DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR BENEFICIARY BE
ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO THE LC ISSUER,
EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER PARTY FOR ANY CLAIMS,
DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE
EXTENT, CAUSED BY (X) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE LC
ISSUER IN DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY LETTER OF CREDIT
COMPLIED WITH THE TERMS OF SUCH LETTER OF CREDIT OR (Y) THE LC ISSUER’S FAILURE
TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF A REQUEST
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.
NOTHING IN THIS SECTION 2.2(h) IS INTENDED TO LIMIT THE OBLIGATIONS OF THE
BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT.
          (i) Lenders’ Indemnification. EACH LENDER SHALL, RATABLY IN ACCORDANCE
WITH ITS PERCENTAGE SHARE, INDEMNIFY THE LC ISSUER, ITS AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR THE LC ISSUER’S FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER
THE PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING

- 21 -



--------------------------------------------------------------------------------



 



WITH THE TERMS AND CONDITIONS OF THE LETTER OF CREDIT) THAT SUCH INDEMNITEES MAY
SUFFER OR INCUR IN CONNECTION WITH THIS SECTION 2.2 OR ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEES HEREUNDER.
          (j) Rights as a Lender. In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.
     2.3 Use of Loan Proceeds and Letters of Credit. (a) Proceeds of Loans shall
be used by the Borrower solely for acquisitions and development of Oil and Gas
Properties working capital and for general corporate purposes.
          (b) Letters of Credit shall be used solely for other general corporate
purposes and to support Commodity Hedge Agreements and Rate Management
Transactions.
     2.4 Interest. Subject to the terms of this Agreement (including, without
limitation, Section 2.16), interest on the Loans shall accrue and be payable at
a rate per annum equal to the Floating Rate for each Floating Rate Loan and the
Adjusted LIBO Rate for each LIBO Rate Loan. Interest on all Floating Rate Loans
shall be computed on the basis of a year of 365 or 366 days, as applicable, for
the actual days elapsed (including the first day but excluding the last day)
during the period for which payable. Interest on all LIBO Rate Loans shall be
computed on the basis of a year of 360 days for the actual days elapsed
(including the first day but excluding the last day) during the period for which
payable. Notwithstanding the foregoing, interest on past-due principal and, to
the extent permitted by applicable law, past-due interest, shall accrue at the
Default Rate, computed on the basis of a year of 365 or 366 days, as the case
may be, for the actual days elapsed (including the first day but excluding the
last day) during the period for which payable, and shall be payable upon demand
by the Agent at any time as to all or any portion of such interest. In the event
that the Borrower fails to select the duration of any Interest Period for any
LIBO Rate Loan within the time period and otherwise as provided herein, such
Loan (if outstanding as a LIBO Rate Loan) will be automatically converted into a
Floating Rate Loan on the last day of the then current Interest Period for such
Loan or (if outstanding as a Floating Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Floating Rate Loan. Interest provided for herein
shall be calculated on unpaid sums actually advanced and outstanding pursuant to
the terms of this Agreement and only for the period from the date or dates of
such advances until repayment.
     2.5 Repayment of Loans and Interest. Accrued and unpaid interest on each
outstanding Floating Rate Loan shall be due and payable monthly commencing on
the first day of January 1, 2007, and continuing on the first day of each
calendar month thereafter while any Floating Rate Loan remains outstanding, the
payment in each instance to be the amount of interest which has accrued and
remains unpaid in respect of the relevant Loan. Accrued and unpaid interest on
each outstanding LIBO Rate Loan shall be due and payable on the last day of the
Interest Period for such LIBO Rate Loan and, in the case of any Interest Period
in excess of three months, on the day of the third calendar month following the
commencement of such Interest Period corresponding to the day of the calendar
month on which such Interest Period commenced, the payment in each instance to
be the amount of interest which has accrued and remains unpaid in respect of the
relevant Loan. The Loan Balance, together with all accrued and unpaid interest
thereon, shall be due and payable at Final Maturity. At the time of making each

- 22 -



--------------------------------------------------------------------------------



 



payment hereunder or under the Note, the Borrower shall specify to the Agent the
Loans or other amounts payable by the Borrower hereunder to which such payment
is to be applied. In the event the Borrower fails to so specify, or if an Event
of Default has occurred and is continuing, the Agent may apply such payment as
it may elect in its sole discretion.
     2.6 Outstanding Amounts. The outstanding principal balance of the Notes
reflected by the notations by the Lenders on their records shall be deemed
rebuttably presumptive evidence of the principal amount owing on the Notes. The
liability for payment of principal and interest evidenced by the Notes shall be
limited to principal amounts actually advanced and outstanding pursuant to this
Agreement and interest on such amounts calculated in accordance with this
Agreement.
     2.7 Time, Place, and Method of Payments. All payments required pursuant to
this Agreement or the Notes shall be made in lawful money of the United States
of America and in immediately available funds, shall be deemed received by the
Agent on the Business Day received, or on the next Business Day following
receipt if such receipt is after 2:00 p.m., Central Standard or Central Daylight
Savings Time, as the case may be, on any Business Day, and shall be made at the
Principal Office. Except as provided to the contrary herein, if the due date of
any payment hereunder or under the Notes would otherwise fall on a day which is
not a Business Day, such date shall be extended to the next succeeding Business
Day, and interest shall be payable for any principal so extended for the period
of such extension.
     2.8 Pro Rata Treatment; Adjustments. (a) Except to the extent otherwise
expressly provided herein, (i) each borrowing pursuant to this Agreement shall
be made from the Lenders pro rata in accordance with their respective Percentage
Shares, (ii) each reduction of the sum of the Facility Amounts of the Lenders at
the request of the Borrower, as well as any subsequent increase in the sum of
the Facility Amounts of the Lenders at the request of the Borrower and with
written agreement of the Agent and the Required Lenders shall serve to adjust
the Facility Amounts of the Lenders pro rata in accordance with the Facility
Amounts of the Lenders in effect immediately prior to any such adjustment,
(iii) each payment by the Borrower of fees shall be made for the account of the
Lenders pro rata in accordance with their respective Percentage Shares,
(iv) each payment of principal of Loans shall be made for the account of the
Lenders pro rata in accordance with their respective shares of the Loan Balance,
and (v) each payment of interest on Loans shall be made for the account of the
Lenders pro rata in accordance with their respective shares of the aggregate
amount of interest due and payable to the Lenders.
          (b) The Agent shall distribute all payments with respect to the
Obligations to the Lenders promptly upon receipt in like funds as received. In
the event that any payments made hereunder by the Borrower at any particular
time are insufficient to satisfy in full the Obligations due and payable at such
time, such payments shall be applied (i) first, to fees and expenses due
pursuant to the terms of this Agreement or any other Loan Document, (ii) second,
to accrued interest, (iii) third, to the Loan Balance, and (iv) last, to any
other Obligations.
          (c) If any Lender (for purposes of this Section, a “Benefitted
Lender”) shall at any time receive any payment of all or part of its portion of
the Obligations, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f) or Section 7.1(g), or otherwise) in an

- 23 -



--------------------------------------------------------------------------------



 



amount greater than such Lender was entitled to receive pursuant to the terms
hereof, such Benefitted Lender shall purchase for cash from the other Lenders
such portion of the Obligations of such other Lenders, or shall provide such
other Lenders with the’benefits of any such Collateral or the proceeds thereof,
as shall be necessary to cause such Benefitted Lender to share the excess
payment or benefits of such Collateral or proceeds with each of the Lenders
according to the terms hereof. If all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded and the purchase price and benefits returned by such Lender,
to the extent of such recovery, but without interest. The Borrower agrees that
each such Lender so purchasing a portion of the Obligations of another Lender
may exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion.
If any Lender ever receives, by voluntary payment, exercise of rights of set-off
or banker’s lien, counterclaim, cross-action or otherwise, any funds of the
Borrower to be applied to the Obligations, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Agent for distribution in accordance with
the terms of this Agreement.
     2.9 Borrowing Base Determinations. (a) The Borrowing Base as of the Closing
Date, is acknowledged by the Borrower and the Lenders to be $72,000,000.
          (b) The Borrowing Base shall be redetermined semi-annually on the
basis of information supplied by the Borrower in compliance with the provisions
of this Agreement, including, without limitation, Reserve Reports, and all other
relevant information available to the Lenders. In addition, the Lenders shall,
in the normal course of business following a request of the Borrower,
redetermine the Borrowing Base; provided, however, the Lenders shall not be
obligated to respond to more than two such requests during any calendar year,
and in no event shall the Lenders be required to redetermine the Borrowing Base
more than once in any two- month period, including, without limitation, each
scheduled semi-annual redetermination provided for above. Notwithstanding the
foregoing, the Required Lenders may at their discretion redetermine the
Borrowing Base and the amount by which the Borrowing Base shall be reduced each
calendar month at any time and from time to time.
          (c) Upon each determination of the Borrowing Base by the Lenders, the
Agent shall notify the Borrower orally (confirming such notice promptly in
writing) of such determination, and the Borrowing Base and the monthly amount by
which the Borrowing Base shall be reduced so communicated to the Borrower shall
become effective upon such written notification and shall remain in effect until
the next subsequent determination of the Borrowing Base and the monthly amount
by which the Borrowing Base shall be reduced.
          (d) The Borrowing Base shall represent the determination by the
Lenders, in accordance with the applicable definitions and provisions herein
contained and their customary lending practices for loans of this nature, of the
value, for loan purposes, of the Mortgaged Properties, subject, in the case of
any increase in the Borrowing Base, to the credit approval process of the
Lenders. Furthermore, the Borrower acknowledges that the determination of the
Borrowing Base contains an equity cushion (market value in excess of loan
value), which is acknowledged by the Borrower to be essential for the adequate
protection of the Lenders.

- 24 -



--------------------------------------------------------------------------------



 



          (e) The Borrowing Base may be decreased by the Borrower by giving the
Agent written notice of the amount of the decrease and the resulting Borrowing
Base. The Borrower may then only borrow up to the amount of the decreased
Borrowing Base and if any future increase in the Borrowing Base is required the
Borrower shall furnish the Agent with the information requested by the Agreement
as set forth in (b) above and pay all fees required by increasing the Borrowing
Base.”
     2.10 Mandatory Prepayments. If at any time the sum of the Loan Balance
exceeds the sum of the Borrowing Base then in effect and the Revolving Line of
Credit Number 2 Available Commitment, the Borrower shall, within 60 days of
notice from the Agent of such occurrence, (a) prepay, or make arrangements
acceptable to the Lenders for the prepayment of, the amount of such excess for
application on the Loan Balance, (b) provide additional collateral, of character
and value satisfactory to the Lenders in their reasonable discretion, to secure
the Obligations by the execution and delivery to the Lenders of security
instruments in form and substance satisfactory to the Lenders in the exercise of
their reasonable discretion, or (c) effect any combination of the alternatives
described in clauses (a) and (b) of this Section and acceptable to the Lenders
in their reasonable discretion. In the event that a mandatory prepayment is
required under this Section and the Loan Balance is less than the amount
required to be prepaid, the Borrower shall repay the entire Loan Balance and, in
accordance with the provisions of the relevant Letter of Credit Applications
executed by the Borrower or otherwise to the reasonable satisfaction of the
Lenders, deposit with the Lenders, as additional collateral securing the
Obligations, an amount of cash, in immediately available funds, equal to the L/C
Exposure minus the Borrowing Base. The cash deposited with the Lenders in
satisfaction of the requirement provided in this Section may be invested, at the
reasonable discretion of the Lenders and then only at the express direction of
the Borrower as to investment vehicle and maturity (which shall be no later than
the latest expiry date of any then outstanding Letter of Credit), for the
account of the Borrower in cash or cash equivalent investments offered by or
through the Lenders.
     2.11 Voluntary Prepayments and Conversions of Loans. Subject to applicable
provisions of this Agreement, the Borrower shall have the right at any time or
from time to time to prepay Loans and to convert Loans of one type or with one
Interest Period into Loans of another type or with a different Interest Period;
provided, however, that (a) the Borrower shall give the Agent notice of each
such prepayment or conversion of all or any portion of a LIBO Rate Loan no less
than two Business Days prior to prepayment or conversion, (b) any LIBO Rate Loan
may be prepaid or converted only on the last day of an Interest Period for such
Loan, (c) the Borrower shall pay all accrued and unpaid interest on the amounts
prepaid or converted, and (d) no such prepayment or conversion shall serve to
postpone the repayment when due of any Obligation.
     2.12 Commitment Fee. In addition to interest on the Note as provided herein
and all other fees payable hereunder and to compensate the Lenders for
maintaining funds available, the Borrower shall pay to the Agent for the account
of the Lenders, in immediately available funds, on the first day of January,
2007, and on the first day of each third calendar month thereafter during the
Commitment Period, a fee in the amount of 0.375% per annum, calculated on the
basis of a year of 365 or 366 days, as the case may be, for the actual days
elapsed (including the first day but excluding the last day), on the average
daily amount of the Available Commitment

- 25 -



--------------------------------------------------------------------------------



 



and the Revolving Line of Credit Number 2 Loan Available Commitment during the
preceding quarterly period.
     2.13 Letter of Credit Fee. In addition to interest on the Note as provided
herein and all other fees payable hereunder, the Borrower agrees to pay to the
Agent for the benefit of Lenders, on the date of issuance of each Letter of
Credit, a fee equal to the greater of $500 or the Applicable Margin, calculated
on the basis of a year of 365 or 366 days, as the case may be, for the actual
days elapsed (including the first day but excluding the last day), on the face
amount of such Letter of Credit during the period for which such Letter of
Credit is issued; provided, however, in the event such Letter of Credit is
canceled prior to its original expiry date or a payment is made by the Agent for
the benefit of Lenders with respect to such Letter of Credit, the Agent shall,
within 30 days after such cancellation or the making of such payment, rebate to
the Borrower the unearned portion of such fee. The Borrower also agrees to pay
to the Agent for the benefit of Lenders on demand its customary letter of credit
transactional fees, including, without limitation, amendment fees, payable with
respect to each Letter of Credit.
     2.14 Loans to Satisfy Obligations of Borrower. The Lenders may, but shall
not be obligated to, but only if an Event of Default exists, make Loans for the
benefit of the Borrower and apply proceeds thereof to the satisfaction of any
condition, warranty, representation, or covenant of the Borrower contained in
this Agreement or any other Loan Document. Any such Loan shall be evidenced by
the Note and shall be made as a Floating Rate Loan.
     2.15 Security Interest in Accounts; Right of Offset. As security for the
payment and performance of the Obligations, the Borrower hereby transfers,
assigns, and pledges to the Agent for the benefit of the Lenders and to the
Lenders individually and grants to the Agent for the benefit of the Lenders and
to the Lenders individually a security interest in all funds of the Borrower now
or hereafter or from time to time on deposit with the Agent and such Lender,
with such interest of the Lender to be retransferred, reassigned, and/or
released by the Agent and each Lender, as the case may be, at the expense of the
Borrower upon payment in full and complete performance by the Borrower of all
Obligations. All remedies as secured party or assignee of such funds shall be
exercisable by the Lender during the existence of the occurrence of any Event of
Default, regardless of whether the exercise of any such remedy would result in
any penalty or loss of interest or profit with respect to any withdrawal of
funds deposited in a time deposit account prior to the maturity thereof.
Furthermore, the Borrower hereby grants to the Agent and each Lender the right,
exercisable during the existence of an Event of Default, of offset or banker’s
lien against all funds of the Borrower now or hereafter or from time to time on
deposit with the Agent and each Lender, regardless of whether the exercise of
any such remedy would result in any penalty or loss of interest or profit with
respect to any withdrawal of funds deposited in a time deposit account prior to
the maturity thereof, provided that such Obligation shall have matured, whether
by acceleration of maturity or otherwise.
     2.16 General Provisions Relating to Interest. (a) It is the intention of
the parties hereto to comply strictly with the usury laws of the State of Texas
and the United States of America. In this connection, there shall never be
collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate. For purposes of
Chapter 303 of the Texas Finance Code (Vernon’s 1999), the Borrower agrees that
the Highest Lawful Rate shall be the “weekly ceiling” as defined in such
Section, provided that

- 26 -



--------------------------------------------------------------------------------



 



the Lenders may also rely, to the extent permitted by applicable laws of the
State of Texas or the United States of America, on alternative maximum rates of
interest under other laws of the State of Texas or the United States of America
applicable to the Lenders, if greater.
          (b) Notwithstanding anything herein or in the Notes to the contrary,
during any Limitation Period, the interest rate to be charged on amounts
evidenced by the Notes shall be the Highest Lawful Rate, and the obligation, if
any, of the Borrower for the payment of fees or other charges deemed to be
interest under applicable law shall be suspended. During any period or periods
of time following a Limitation Period, to the extent permitted by applicable
laws of the State of Texas or the United States of America, the interest rate to
be charged hereunder shall remain at the Highest Lawful Rate until such time as
there has been paid to the Lenders (i) the amount of interest in excess of that
accruing at the Highest Lawful Rate that the Lenders would have received during
the Limitation Period had the interest rate remained at the otherwise applicable
rate, and (ii) all interest and fees otherwise payable to the Lenders but for
the effect of such Limitation Period.
          (c) If, under any circumstances, the aggregate amounts paid on the
Note or under this Agreement or any other Loan Document include amounts which by
law are deemed interest and which would exceed the amount permitted if the
Highest Lawful Rate were in effect, the Borrower stipulates that such payment
and collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of Texas or the United States of
America, the result of mathematical error on the part of the Borrower and the
Lenders; and the Lenders shall promptly refund the amount of such excess (to the
extent only of such interest payments in excess of that which would have accrued
and been payable on the basis of the Highest Lawful Rate) upon discovery of such
error by the Lenders or notice thereof from the Borrower. In the event that the
maturity of any Obligation is accelerated, by reason of an election by the
Lenders or otherwise, or in the event of any required or permitted prepayment,
then the consideration constituting interest under applicable laws may never
exceed the Highest Lawful Rate; and excess amounts paid which by law are deemed
interest, if any, shall be credited by the Lenders on the principal amount of
the Obligations, or if the principal amount of the Obligations shall have been
paid in full, refunded to the Borrower.
          (d) All sums paid, or agreed to be paid, to the Lenders for the use,
forbearance and detention of the proceeds of any advance hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term hereof until paid in full so that the actual
rate of interest is uniform but does not exceed the Highest Lawful Rate
throughout the full term hereof.
     2.17 Yield Protection. (a) Without limiting the effect of the other
provisions of this Section (but without duplication), the Borrower shall pay to
the Lenders from time to time such amounts as the Lenders may determine are
necessary to compensate it for any Additional Costs incurred by the Lenders.
          (b) Without limiting the effect of the other provisions of this
Section (but without duplication), the Borrower shall pay to the Lenders from
time to time on request such amounts as the Lenders may determine are necessary
to compensate the Lenders for any costs attributable to the maintenance by the
Lenders (or any Applicable Lending Office), pursuant to

- 27 -



--------------------------------------------------------------------------------



 



any Regulatory Change, of capital in respect of the Commitment, such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of the Lenders (or any Applicable Lending
Office) to a level below that which the Lenders (or any Applicable Lending
Office) could have achieved but for such Regulatory Change.
          (c) Without limiting the effect of the other provisions of this
Section (but without duplication), in the event that any Requirement of Law or
Regulatory Change or the compliance by the Lenders therewith shall (i) impose,
modify, or hold applicable any reserve, special deposit, or similar requirement
against any Letter of Credit or obligation to issue Letters of Credit, or (ii)
impose upon the Lenders any other condition regarding any Letter of Credit or
obligation to issue Letters of Credit, and the result of any such event shall be
to increase the cost to the Lenders of issuing or maintaining any Letter of
Credit or obligation to issue Letters of Credit or any liability with respect to
payments by the Lender under Letters of Credit, or to reduce any amount
receivable in connection therewith, then within 15 days of demand by the
Lenders, the Borrower shall pay to the Lenders, from time to time as specified
by the Lender, additional amounts which shall be sufficient to compensate the
Lenders for such increased cost or reduced amount receivable.
          (d) Without limiting the effect of the other provisions of this
Section (but without duplication), the Borrower shall pay to the Lenders such
amounts as shall be sufficient in the reasonable opinion of the Lenders to
compensate them for any loss, cost, or expense incurred by and as a result of:
     (i) any payment, prepayment, or conversion by the Borrower of a LIBO Rate
Loan on a date other than the last day of an Interest Period for such Loan; or
     (ii) any failure by the Borrower to borrow a LIBO Rate Loan from the Lender
on the date for such borrowing specified in the relevant Borrowing Request;
such compensation to include, without limitation, with respect to any LIBO Rate
Loan, an amount equal to the excess, if any, of (A) the amount of interest which
would have accrued on the principal amount so paid, prepaid, converted, or not
borrowed for the period from the date of such payment, prepayment, conversion,
or failure to borrow to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, the Interest Period for such
Loan which would have commenced on the date of such failure to borrow) at the
applicable rate of interest for such Loan provided for herein over (B) the
interest component (as reasonably determined by the Lenders) of the amount (as
reasonably determined by the Lenders) the Lenders would have bid in the London
interbank market for Dollar deposits of amounts comparable to such principal
amount and maturities comparable to such period; provided, however, that the
Lenders shall be limited to recover their actual losses and not anticipated
profits.
          (e) Determinations by the Lenders for purposes of this Section of the
effect of any Regulatory Change on capital maintained, their costs or rate of
return, maintaining Loans, issuing Letters of Credit, its obligation to make
Loans and issue Letters of Credit, or on amounts

- 28 -



--------------------------------------------------------------------------------



 



receivable by it in respect of Loans, Letters of Credit, or such obligations,
and the additional amounts required to compensate the Lenders under this Section
shall be rebuttable presumptions of the additional amounts due, provided that
such determinations are made on a reasonable basis. The Lenders shall furnish
the Borrower with a certificate setting forth in reasonable detail the basis and
amount of increased costs incurred or reduced amounts receivable as a result of
any such event, and the statements set forth therein shall be rebuttable
presumptions of the additional amounts due. The Lenders shall (i) notify the
Borrower, as promptly as practicable after the Lender obtains knowledge of any
Additional Costs or other sums payable pursuant to this Section and determines
to request compensation therefore, of any event occurring after the Closing Date
which will entitle the Lenders to compensation pursuant to this Section;
provided that the Borrower shall not be obligated for the payment of any
Additional Costs or other sums payable pursuant to this Section after the
earlier of (A) the Final Maturity (provided that the Obligations have been paid
in full) and (B) the expiration of the Commitment (provided that the Obligations
have been paid in full) to the extent such Additional Costs or other sums
accrued more than 90 days prior to the date upon which the Borrower was given
such notice; and (ii) designate a different Applicable Lending Office for the
Loans of the Lenders affected by such event if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the sole
opinion of the Lenders, be materially disadvantageous to the Lenders. If the
Lenders request compensation from the Borrower under this Section, the Borrower
may, by notice to the Lenders, require that the Loans by the Lenders of the type
with respect to which such compensation is requested be converted into Floating
Rate Loans in accordance with Section 2.11. Any compensation requested by the
Lenders pursuant to this Section shall be due and payable to the Lender within
fifteen days of delivery of any such notice by the Lenders to the Borrower.
          (f) The Lenders agree that they shall not request, and the Borrower
shall not be obligated to pay, any Additional Costs or other sums payable
pursuant to this Section unless similar additional costs and other sums payable
are also generally assessed by the Lenders against other customers of the
Lenders similarly situated where such customers are subject to documents
providing for such assessment.
          (g) Upon the receipt by the Borrower from any Lender (an “Affected
Bank”) of a claim for compensation under this Section 2.17, the Borrower may
(i) request the Affected Bank to use its best efforts to obtain a replacement
bank or financial institution satisfactory to the Borrower to acquire and assume
all or a ratable part of all of such Affected Bank’s Loans and Commitment (a
“Replacement Bank”); (ii) request one or more of the other Lenders to acquire
and assume all or part of such Affected Bank’s Loans and Commitment; or
(iii) designate a Replacement Bank under clause (i) or (iii) shall be subject to
the prior written consent of the Agent (which consent will not be unreasonably
withheld).
     2.18 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, no more than 5 separate Loans shall be outstanding at any one
time, with, for purposes of this Section, all Floating Rate Loans constituting
one Loan and all LIBO Rate Loans for the same Interest Period constituting one
Loan. Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any interest rate for any LIBO Rate Loan for any Interest
Period therefor:

- 29 -



--------------------------------------------------------------------------------



 



     (a) the Lenders determine (which determination shall be conclusive) that
quotations of interest rates for the deposits referred to in the definition of
“LIBO Rate” in Section 1.2 are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining the rate of interest for
such Loan as provided in this Agreement; or
     (b) the Lenders determine (which determination shall be conclusive) that
the rates of interest referred to in the definition of “LIBO Rate” in
Section 1.2 upon the basis of which the rate of interest for such Loan for such
Interest Period is to be determined do not accurately reflect the cost to the
Lenders of making or maintaining such Loan for such Interest Period,
then the Lenders shall give the Borrower prompt notice thereof; and so long as
such condition remains in effect, the Lenders shall be under no obligation to
make LIBO Rate Loans or to convert Loans of any other type into LIBO Rate Loans,
and the Borrower shall, on the last day of the then current Interest Period for
each outstanding LIBO Rate Loan, either prepay such LIBO Rate Loan or convert
such Loan into another type of Loan in accordance with Section 2.11. Before
giving such notice pursuant to this Section, the Lenders will designate a
different available Applicable Lending Office for LIBO Rate Loans or take such
other action as the Borrower may request if such designation or action will
avoid the need to suspend the obligation of the Lender to make LIBO Rate Loans
hereunder and will not, in the opinion of the Lenders, be materially
disadvantageous to the Lenders.
     2.19 Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for the Lenders or their Applicable Lending
Office to (a) honor its obligation to make any type of LIBO Rate Loans
hereunder, or (b) maintain any type of LIBO Rate Loans hereunder, then the
Lenders shall promptly notify the Borrower thereof; and the obligation of the
Lenders hereunder to make such type of LIBO Rate Loans and to convert other
types of Loans into LIBO Rate Loans of such type shall be suspended until such
time as the Lenders may again make and maintain LIBO Rate Loans of such type,
and the outstanding LIBO Rate Loans of such type shall be converted into
Floating Rate Loans in accordance with Section 2.11. Before giving such notice
pursuant to this Section, the Lenders will designate a different available
Applicable Lending Office for LIBO Rate Loans or take such other action as the
Borrower may request if such designation or action will avoid the need to
suspend the obligation of the Lenders to make LIBO Rate Loans and will not, in
the opinion of the Lenders, be disadvantageous to the Lenders.
     2.20 Regulatory Change. In the event that by reason of any Regulatory
Change, the Lenders (a) incur Additional Costs based on or measured by the
excess above a specified level of the amount of a category of deposits or other
liabilities of the Lenders which includes deposits by reference to which the
interest rate on any LIBO Rate Loan is determined as provided in this Agreement
or a category of extensions of credit or other assets of such Lenders which
includes any LIBO Rate Loan, or (b) becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, then, at
the election of the Lenders with notice to the Borrower, the obligation of the
Lenders to make such LIBO Rate Loans and to convert Floating Rate Loans into
such LIBO Rate Loans shall be suspended until such time as such Regulatory

- 30 -



--------------------------------------------------------------------------------



 



Change ceases to be in effect, and all such outstanding LIBO Rate Loans shall be
converted into Floating Rate Loans in accordance with Section 2.11.
     2.21 Limitations on Interest Periods. Each Interest Period selected by the
Borrower (a) which commences on the last Business Day of a calendar month (or,
with respect to any LIBO Rate Loan, any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month, (b) which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, with respect to any LIBO Rate Loan, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day), (c) which would otherwise commence before and end after
Final Maturity shall end on Final Maturity, and (d) shall have a duration of not
less than thirty, sixty or ninety days, as to any LIBO Rate Loan, and, if any
Interest Period would otherwise be a shorter period, the relevant Loan shall be
a Floating Rate Loan during such period.
     2.22 Letters in Lieu of Transfer Orders. The Agent agrees that none of the
letters in lieu of transfer or division orders previously provided by the
Borrower will be sent to the addressees thereof prior to the occurrence of an
Event of Default, at which time the Agent may, at its option and in addition to
the exercise of any of its other rights and remedies, send any or all of such
letters.
     2.23 Power of Attorney. The Borrower hereby designates the Agent as its
agent and attorney-in-fact, to act in its name, place, and stead for the purpose
of completing and, upon the occurrence of an Event of Default, delivering any
and all of the letters in lieu of transfer orders delivered by the Borrower to
the Agent, including, without limitation, completing any blanks contained in
such letters and attaching exhibits thereto describing the relevant Collateral.
The Borrower hereby ratifies and confirms all that the Agent shall lawfully do
or cause to be done by virtue of this power of attorney and the rights granted
with respect to such power of attorney. This power of attorney is coupled with
the interests of the Agent in the Collateral, shall commence and be in full
force and effect as of the Closing Date and shall remain in full force and
effect and shall be irrevocable so long as any Obligation remains outstanding or
unpaid or any Commitment exists. The powers conferred on the Agent by this
appointment are solely to protect the interests of the Agent under the Loan
Documents and shall not impose any duty upon the Agent to exercise any such
powers. The Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and shall not be responsible
to the Borrower or any other Person for any act or failure to act with respect
to such powers, except for gross negligence or willful misconduct.
ARTICLE III
CONDITIONS
     The obligations of the Agent and the Lenders to enter into this Agreement
and to make Loans and issue Letters of Credit are subject to the satisfaction of
the following conditions precedent:

- 31 -



--------------------------------------------------------------------------------



 



     3.1 Receipt of Loan Documents and Other Items. The Lenders shall have
obligation under this Agreement unless and until all matters incident to the
consummation of transactions contemplated herein, including, without limitation,
the review by the Agent or counsel of the title of the Borrower to its Oil and
Gas Properties, shall be satisfactory to Agent, and the Agent shall have
received, reviewed, and approved the following documents and other items,
appropriately executed when necessary and, where applicable, acknowledged by one
or more authorized officers of the Borrower, all in form and substance
satisfactory to the Agent and dated, where applicable, of even date herewith or
a date prior thereto and acceptable to Agent:
     (a) multiple counterparts of this Agreement, as requested by the Agent;
     (b) the Notes and the Revolving Line of Credit Number 2 Notes;
     (c) Security Agreement from EOWS Midland Company and Eastern Oil Well
Service Company pledging various service rigs together with Financing Statement;
     (d) unaudited Financial Statements of the Borrower as of September 30,
2006;
     (e) engineering reports covering the Mortgaged Properties;
     (f) certificates evidencing the insurance coverage required pursuant to
Section 5.18;
     (g) payment of the fees described in the Fee Letter Agreement;
     (h) Letter of even date from Agent, PEC and Prime OffShore L.L.C; and
     (i) such other agreements, documents, instruments, opinions, certificates,
waivers, consents, and evidence as the Agent may reasonably request.
     (j) Borrower will cooperate with Agent to amend the Security Documents
within 30 days from December 28, 2006.
     3.2 Each Loan and Letter of Credit. In addition to the conditions precedent
stat elsewhere herein, the Lender shall not be obligated to make any Loan or
issue any Letter Credit unless:
     (a) the Borrower shall have delivered to the Agent a Borrowing Request at
least the requisite time prior to the requested date for the relevant Loan, or a
Letter of Credit Application at least three Business Days prior to the requested
issuance date for the relevant Letter of Credit; and each statement or
certification made in such Borrowing Request or Letter of Credit Application, as

- 32 -



--------------------------------------------------------------------------------



 



the case may be, shall be true and correct in all material respects on the
requested date for such Loan or the issuance of such Letter of Credit;
     (b) no Event of Default or Default shall exist or will occur as a result of
the making of the requested Loan or the issuance of the requested Letter of
Credit;
     (c) if requested by the Agent, the Borrower shall have delivered evidence
satisfactory to the Agent substantiating any of the material matters contained
in this Agreement which are necessary to enable the Borrower to qualify for such
Loan or the issuance of such Letter of Credit;
     (d) no event shall have occurred which, in the reasonable opinion of the
Agent or any of the Lenders, would have a Material Adverse Effect;
     (e) each of the representations and warranties contained in this Agreement
shall be true and correct and shall be deemed to be repeated by the Borrower as
if made on the requested date for such Loan or the issuance of such Letter of
Credit (except to the extent such representations and warranties expressly refer
to an earlier date, in which case, they shall be true and correct as of such
earlier date) provided, however, for purposes of this Section 3.2, in each
representation and warranty in Article IV that makes reference to an Exhibit,
the representation under this Section 3.2 that such representation and warranty
in Article IV is true on and as of the date of the making of such Loan or the
issuance of such Letter of Credit shall take into account (i) any subsequent
amendments to any Exhibit referred to therein, (ii) any exception contained in a
written notice received by the Agent which makes specific reference to the
applicable Exhibit, or (iii) any written disclosure made by the Borrower or any
of its Subsidiaries prior to the date as of which such representation or
warranty is made, provided that such amendment, exception or disclosure has been
consented to by the Required Banks if such amendment, exception or disclosure
amends or waives provisions of this Agreement or is otherwise required under the
terms of this Agreement.
     (f) all of the Security Instruments shall be in full force and effect and
provide to the Lenders the security intended thereby;
     (g) neither the consummation of the transactions contemplated hereby nor
the making of such Loan or the issuance of such Letter of Credit shall
contravene, violate, or conflict with any Requirement of Law;
     (h) the Borrower shall hold full legal title to the Collateral and be the
sole beneficial owner thereof;
     (i) the Agent and the Lenders shall have received the payment of all fees
payable to the Agent and the Lenders hereunder and reimbursement from the
Borrower, or special legal counsel for the Agent shall have received payment

- 33 -



--------------------------------------------------------------------------------



 



from the Borrower, for (i) all reasonable fees and expenses of counsel to the
Agent for which the Borrower is responsible pursuant to applicable provisions of
this Agreement and for which invoices have been presented at least 15 days prior
to the date of the relevant Loan or Letter of Credit Application (otherwise the
initial Borrowing which must be presented at least five days prior to the
Closing Date), and (ii) estimated fees charged by filing officers and other
public officials incurred or to be incurred in connection with the filing and
recordation of any Security Instruments, for which invoices have been presented
as of or prior to the date of the requested Loan or Letter of Credit Application
(otherwise the initial Borrowing which must be presented at least five days
prior to the Closing Date); and
     (j) all matters incident to the consummation of the transactions hereby
contemplated shall be satisfactory to the Agent and each Lender.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Agent and the Lenders to enter into this Agreement and to
make the Loans and issue Letters of Credit, the Borrower represents and warrants
to the Agent and each Lender (which representations and warranties shall survive
the delivery of the Notes) that:
     4.1 Due Authorization. The execution and delivery by the Borrower of this
Agreement and the borrowings hereunder, the execution and delivery by the
Borrower of the Notes, the repayment of the Notes and interest and fees provided
for in the Notes and this Agreement, the execution and delivery of the Security
Instruments by the Borrower and the performance of all obligations of the
Borrower under the Loan Documents are within the power of the Borrower, have
been duly authorized by all necessary corporate action by the Borrower, and do
not and will not (a) require the consent of any Governmental Authority,
(b) contravene or conflict with any Requirement of Law, (c) except as shown on
Exhibit V, contravene or conflict with any indenture, instrument, or other
agreement to which the Borrower is a party or by which any Property of the
Borrower may be presently bound or encumbered, except where such contravention
or conflict would not individually or in the aggregate result in a Material
Adverse Effect, or (d) result in or require the creation or imposition of any
Lien in, upon or of any Property of the Borrower under any such indenture,
instrument, or other agreement, other than the Loan Documents.
     4.2 Corporate Existence. The Borrowers are corporations duly organized,
legally existing, and in good standing under the laws of their state of
incorporation and are duly qualified as foreign corporations and are in good
standing in all jurisdictions wherein the ownership of Property or the operation
of their business necessitates same, other than those jurisdictions wherein the
failure to so qualify will not have a Material Adverse Effect.
     4.3 Valid and Binding Obligations. All Loan Documents, when duly executed
and delivered by the Borrower, will be the legal, valid, and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms except as

- 34 -



--------------------------------------------------------------------------------



 



enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relative to enforceability.
     4.4 Security Instruments. The provisions of each Security Instrument are
effective to create in favor of the Agent for the benefit of the Lender, a
legal, valid, and enforceable Lien in all right, title, and interest of the
Borrower in the Collateral described therein, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relative
to enforceability, which Liens, assuming the accomplishment of recording and
filing in accordance with applicable laws prior to the intervention of rights of
other Persons, shall constitute fully perfected first- priority Liens on all
right, title, and interest of the Borrower in the Collateral described therein
subject to Permitted Liens.
     4.5 Title to Assets. The Borrower has good and indefeasible title to all of
its interests in its Properties then owned by it, free and clear of all Liens
except Permitted Liens.
     4.6 No Material Misstatements. As of the Closing Date, no information,
exhibit, statement, or report furnished to the Agent by or at the direction of
the Borrower in connection with this Agreement contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made.
     4.7 Liabilities, Litigation, and Restrictions. As of the Closing Date,
other than as listed under the heading “Liabilities” on Exhibit V attached
hereto, the Borrower has no liabilities, direct, or contingent, which would
result in a Material Adverse Effect, except as set forth under the heading
“Litigation” on Exhibit V hereto, no litigation or other action of any nature
affecting the Borrower is pending before any Governmental Authority or, to the
best knowledge of the Borrower, threatened against or affecting the Borrower
which might reasonably be expected to result in any material impairment of its
ownership of any Collateral or have a Material Adverse Effect. To the best
knowledge of the Borrower, after due inquiry, no unusual or unduly burdensome
restriction, restraint or hazard exists by contract, Requirement of Law, or
otherwise relative to the business or operations of the Borrower or the
ownership and operation of the Collateral would result in a Material Adverse
Effect, other than such as relate generally to Persons engaged in business
activities similar to those conducted by the Borrower.
     4.8 Authorizations; Consents. Except as expressly contemplated by this
Agreement, no authorization, consent, approval, exemption, franchise, permit, or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize or is otherwise required in connection with the valid
execution and delivery by the Borrower of the Loan Documents or any instrument
contemplated hereby, the repayment by the Borrower of the Note and interest and
fees provided in the Note and this Agreement, or the performance by the Borrower
of the Obligations.
     4.9 Compliance with Laws. The Borrower and its Property, including, without
limitation, the Mortgaged Property, are in compliance with all material
applicable Requirements of Law, including, without limitation, Environmental
Laws, the Natural Gas Policy Act of 1978,

- 35 -



--------------------------------------------------------------------------------



 



as amended, and ERISA, except to the extent non-compliance with any such
Requirements of Law could not reasonably be expected to have a Material Adverse
Effect.
     4.10 ERISA. No Reportable Event has occurred with respect to any Single
Employer Plan, and each Single Employer Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. To the best knowledge of the Borrower, (a) no Reportable
Event has occurred with respect to any Multiemployer Plan, and (b) each
Multiemployer Plan has complied with and been administered in all material
respects with applicable provisions of ERISA and the Code. The present value of
all benefits vested under each Single Employer Plan maintained by the Borrower
or any Commonly Controlled Entity (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits. Neither
the Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any withdrawal
liability. As of the most recent valuation date applicable to any Multiemployer
Plan, neither the Borrower nor any Commonly Controlled Entity would become
subject to any liability under ERISA if the Borrower or such Commonly Controlled
Entity were to withdraw completely from such Multiemployer Plan. Neither the
Borrower nor any Commonly Controlled Entity has received notice that any
Multiemployer Plan is Insolvent or in Reorganization. To the best knowledge of
the Borrower, no such Insolvency or Reorganization is reasonably likely to
occur. Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, the Borrower has no reason to believe that the annual
cost during the term of this Agreement to the Borrower and all Commonly
Controlled Entities for post-retirement benefits to be provided to the current
and former employees of the Borrower and all Commonly Controlled Entities under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA)
will, in the aggregate, have a Material Adverse Effect.
     4.11 Environmental Laws. To the best knowledge and belief of the Borrower,
except as would not have a Material Adverse Effect, or as described on Exhibit V
under the heading “Environmental Matters:”
     (a) no Property of the Borrower is currently on or has ever been on, or is
adjacent to any Property which is on or has ever been on, any federal or state
list of Superfund Sites;
     (b) no Hazardous Substances have been generated, transported, and/or
disposed of by the Borrower at a site which was, at the time of such generation,
transportation, and/or disposal, or has since become, a Superfund Site;
     (c) except in accordance with applicable Requirements of Law or the terms
of a valid permit, license, certificate, or approval of the relevant
Governmental Authority, no Release of Hazardous Substances by the Borrower or
from, affecting, or related to any Property of the Borrower or adjacent to any
Property of the Borrower has occurred; and
     (d) no Environmental Complaint has been received by the Borrower.

- 36 -



--------------------------------------------------------------------------------



 



     4.12 Compliance with Federal Reserve Regulations. No transaction
contemplated by the Loan Documents is in violation of any regulations
promulgated by the Board of Governors of the Federal Reserve System, including,
without limitation, Regulations G, T, U, or X.
     4.13 Investment Company Act Compliance. The Borrower is not, nor is the
Borrower directly or indirectly controlled by or acting on behalf of any Person
which is, an “investment company” or an “affiliated person” of an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     4.14 Proper Filing of Tax Returns; Payment of Taxes Due. The Borrower has
duly and properly filed its United States income tax return and all other tax
returns which are required to be filed and has paid all taxes due except such as
are being contested in good faith and as to which adequate provisions and
disclosures have been made. The respective charges and reserves on the books of
the Borrower with respect to taxes and other governmental charges are adequate.
     4.15 Refunds. Except as described on Exhibit V under the heading “Refunds,”
no orders of, proceedings pending before, or other requirements of, the Federal
Energy Regulatory Commission, the Texas Railroad Commission, or any Governmental
Authority exist which could result in the Borrower being required to refund any
material portion of the proceeds received or to be received from the sale of
hydrocarbons constituting part of the Mortgaged Property.
     4.16 Gas Contracts. Except as described on Exhibit V under the heading “Gas
Contracts,” the Borrower (a) is not obligated in any material respect by virtue
of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Mortgaged Property at some future date
without receiving full payment therefor within 90 days of delivery, and (b) has
not produced gas, in any material amount, subject to, and neither the Borrower
nor any of the Mortgaged Properties is subject to, balancing rights of third
parties or subject to balancing duties under governmental requirements, except
as to such matters for which the Borrower has reflected in the most recent
engineering report or established monetary reserves adequate in amount to
satisfy such obligations and has segregated such reserves from other accounts.
     4.17 Intellectual Property. The Borrower owns or is licensed to use all
Intellectual Property necessary to conduct all business material to its
condition (financial or otherwise), business, or operations as such business is
currently conducted. No claim has been asserted or is pending by any Person with
the respect to the use of any such Intellectual Property or challenging or
questioning the validity or effectiveness of any such Intellectual Property; and
the Borrower knows of no valid basis for any such claim. The use of such
Intellectual Property by the Borrower does not infringe on the rights of any
Person, except for such claims and infringements as do not, in the aggregate,
give rise to any material liability on the part of the Borrower.
     4.18 Casualties or Taking of Property. Except as disclosed on Exhibit V
under the heading “Casualties,” except as would not result in a Material Adverse
Effect, neither the business nor any Property of the Borrower has been
materially adversely affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor

- 37 -



--------------------------------------------------------------------------------



 



disturbance, embargo, requisition or taking of Property, or cancellation of
contracts, permits, or concessions by any Governmental Authority, riot,
activities of armed forces, or acts of God.
     4.19 Locations of Borrower. The principal place of business and chief
executive office of the Borrower is located at the address of the Borrower set
forth in Section 9.3 or at such other location as the Borrower may have, by
proper written notice hereunder, advised the Lender, provided that such other
location is within a state in which appropriate financing statements from the
Borrower in favor of the Lender have been filed.
     4.20 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
except those described on Exhibit V under the heading “Subsidiaries”.
     4.21 Financial Statements. The Borrower has heretofore furnished to the
Lenders the following financial statements: its audited consolidated balance
sheet, consolidated statements of operations, consolidated statements of cash
flows and consolidated statements of changes in common stock and other
shareholder’s equity as of and for the fiscal years ended 2004 and 2005. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements. Since September 30, 2006, there
has been no development, circumstance or event that has had or could reasonably
be expected to have a Material Adverse Effect.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Obligation remains outstanding or unpaid or any Commitment
exists, the Borrower shall:
     5.1 Maintenance and Access to Records. Keep adequate records, in accordance
with GAAP, of all its transactions so that at any time, and from time to time,
its true and complete financial condition may be readily determined, and
promptly following the reasonable request of the Agent, make such records
available for inspection by the Agent and, at the expense of the Borrower, allow
the Agent to make and take away copies thereof.
     5.2 Quarterly Financial Statements; Compliance Certificates. Deliver to the
Agent, (a) on or before the 45th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower, a copy of the unaudited
consolidated Financial Statements of PEC and its Subsidiaries and Affiliates as
at the close of such quarterly period and from the beginning of such fiscal year
to the end of such period, such Financial Statements to be certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the condition of the
Borrower, subject to changes resulting from normal year-end audit adjustments,
and (b) on or before the 60th day after the close of each fiscal quarter, with
the exception of the last fiscal quarter, a Compliance Certificate.

- 38 -



--------------------------------------------------------------------------------



 



     5.3 Annual Financial Statements. Deliver to the Agent, on or before the
90th day after the close of each fiscal year of the Borrower, a copy of the
annual audited consolidated Financial Statements of PEC and its Subsidiaries and
Affiliates and a Compliance Certificate on or before the 105th day after the
close of each fiscal year.
     5.4 Oil and Gas Reserve Reports. (a) Deliver to the Agent no later than May
1 of each year during the term of this Agreement, engineering reports in form
and substance satisfactory to the Agent, certified by Ryder Scott Company or by
any nationally or regionally- recognized independent consulting petroleum
engineers acceptable to the Agent, as fairly and accurately setting forth
(i) the proven and producing, shut-in, behind-pipe, and undeveloped oil and gas
reserves (separately classified as such) attributable to the Mortgaged
Properties as of January 1 of the year for which such reserve reports are
furnished, (ii) the aggregate present value of the future net income with
respect to such Mortgaged Properties, discounted at a stated per annum discount
rate of proven and producing reserves, (iii) projections of the annual rate of
production, gross income, and net income with respect to such proven and
producing reserves, and (iv) information with respect to the “take-or-pay,”
“prepayment,” and gas-balancing liabilities of the Borrower.
          (b) Deliver to the Agent no later than November 1 of each year during
the term of this Agreement, engineering reports in form and substance
satisfactory to the Agent prepared by or under the supervision of any nationally
or regionally-recognized independent consulting petroleum engineer evaluating
the Mortgaged Properties as of July 1 of the year for which such reserve reports
are furnished and updating the information provided in the reports pursuant to
Section 5.4(a).
          (c) Each of the reports provided pursuant to this Section shall be
submitted to the Agent together with additional data concerning pricing,
quantities of production from the Mortgaged Properties, volumes of production
sold, purchasers of production, gross revenues, expenses, and such other
information and engineering and geological data with respect thereto as the
Agent may reasonably request.
     5.5 Title Opinions; Title Defects: Mortgaged Property. Promptly upon the
request of the Agent, furnish to the Agent title opinions, in form and substance
and by counsel satisfactory to the Agent, or other confirmation of title
acceptable to the Agent, covering Oil and Gas Properties constituting not less
than 80% of the present value, determined by the Agent in its sole discretion,
of its Oil and Gas Properties included in the Borrowing Base; and promptly, but
in any event within 60 days after notice by the Agent of any defect, material in
the opinion of the Agent in value, in the title of the Borrower to any of its
Oil and Gas Properties, clear such title defects, and, in the event any such
title defects are not cured in a timely manner, pay all related costs and fees
incurred by the Agent to do so. Borrower further agrees to provide Agent, at all
times during the term of this Agreement with valid first lien mortgages on 80%
of the present value, determined by the Agent in its sole discretion, of all its
Oil and Gas Properties, included in the Borrowing Base.
     5.6 Notices of Certain Events. Deliver to the Agent, immediately upon
having knowledge of the occurrence of any of the following events or
circumstances, a written statement with respect thereto, signed by a Responsible
Officer of the Borrower and setting forth the

- 39 -



--------------------------------------------------------------------------------



 



relevant event or circumstance and the steps being taken by the Borrower with
respect to such event or circumstance:
     (a) any Default or Event of Default;
     (b) any default or event of default under any contractual obligation of the
Borrower, or any litigation, investigation, or proceeding between the Borrower
and any Governmental Authority which, in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (c) any litigation or proceeding involving the Borrower as a defendant or
in which any Property of the Borrower is subject to a claim and in which the
amount involved is $500,000 or more and which is not covered by insurance or in
which injunctive or similar relief is sought;
     (d) the receipt by the Borrower of any Environmental Complaint;
     (e) any actual, proposed, or threatened testing or other investigation by
any Governmental Authority or other Person concerning the environmental
condition of, or relating to, any Property of the Borrower or adjacent to any
Property of the Borrower following any allegation of a violation of any
Requirement of Law;
     (f) any Release of Hazardous Substances by the Borrower or from, affecting,
or related to any Property of the Borrower or adjacent to any Property of the
Borrower except in accordance with applicable Requirements of Law or the terms
of a valid permit, license, certificate, or approval of the relevant
Governmental Authority, or the violation of any Environmental Law, or the
revocation, suspension, or forfeiture of or failure to renew, any permit,
license, registration, approval, or authorization which could reasonably be
expected to have a Material Adverse Effect;
     (g) the change in identity or address of any Person remitting to the
Borrower proceeds from the sale of hydrocarbon production from or attributable
to any Mortgaged Property;
     (h) any change in the senior management of the Borrower;
     (i) any Reportable Event or imminently expected Reportable Event with
respect to any Plan; any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; the institution of proceedings or the
taking of any other action by the PBGC, the Borrower or any Commonly Controlled
Entity or Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; or any Prohibited Transaction in connection with any plan or

- 40 -



--------------------------------------------------------------------------------



 



any trust created thereunder and the action being taken by the Internal Revenue
Service with respect thereto;
     (j) any pledge of Oil and Gas Property by the partnerships listed on
Exhibit A to the document listed in Section 3.1(g)(vi) of the Existing
Agreement; and
     (k) any other event or condition which could reasonably be expected to have
a Material Adverse Effect.
     5.7 Letters in Lieu of Transfer Orders; Division Orders. Promptly upon
request by the Agent at any time and from time to time, execute such letters in
lieu of transfer orders, in addition to the letters signed by the Borrower and
delivered to the Agent in satisfaction of the condition set forth in Section 3.
l(g)(iii) of the Existing Agreement and/or division and/or transfer orders as
are necessary or appropriate to transfer and deliver to the Agent proceeds from
or attributable to any Mortgaged Property.
     5.8 Additional Information. Furnish to the Agent, promptly upon the request
of the Agent, such additional financial or other information concerning the
assets, liabilities, operations, and transactions of the Borrower as the Agent
may from time to time request; and notify the Agent not less than ten Business
Days prior to the occurrence of any condition or event that may change the
proper location for the filing of any financing statement or other public notice
or recording for the purpose of perfecting a Lien in any Collateral, including,
without limitation, any change in its name or the location of its principal
place of business or chief executive office; and upon the request of the Agent,
execute such additional Security Instruments as may be necessary or appropriate
in connection therewith.
     5.9 Compliance with Laws. Except to the extent the failure to comply or
cause compliance would not have a Material Adverse Effect, comply with all
applicable Requirements of Law, including, without limitation, (a) the Natural
Gas Policy Act of 1978, as amended, (b) ERISA, (c) Environmental Laws, and
(d) all permits, licenses, registrations, approvals, and authorizations
(i) related to any natural or environmental resource or media located on, above,
within, in the vicinity of, related to or affected by any Property of the
Borrower, (ii) required for the performance of the operations of the Borrower,
or (iii) applicable to the use, generation, handling, storage, treatment,
transport, or disposal of any Hazardous Substances; and cause all employees,
crew members, agents, contractors, subcontractors, and future lessees (pursuant
to appropriate lease provisions) of the Borrower, while such Persons are acting
within the scope of their relationship with the Borrower, to comply with all
such Requirements of Law as may be necessary or appropriate to enable the
Borrower to so comply.
     5.10 Payment of Assessments and Charges. Pay all taxes, assessments,
governmental charges, rent, and other Indebtedness which, if unpaid, might
become a Lien against the Property of the Borrower, except any of the foregoing
being contested in good faith and as to which adequate reserve in accordance
with GAAP has been established or unless failure to pay would not have a
Material Adverse Effect.

- 41 -



--------------------------------------------------------------------------------



 



     5.11 Maintenance of Corporate Existence and Good Standing. Maintain its
corporate existence or qualification and good standing in its jurisdictions of
incorporation or formation and in all jurisdictions wherein the Property now
owned or hereafter acquired or business now or hereafter conducted necessitates
same, unless the failure to do so would not have a Material Adverse Effect.
     5.12 Payment of Notes; Performance of Obligations. Pay the Notes according
to the reading, tenor, and effect thereof, as modified hereby, and do and
perform every act and discharge all of its other Obligations.
     5.13 Further Assurances. Promptly cure any defects in the execution and
delivery of any of the Loan Documents and all agreements contemplated thereby,
and execute, acknowledge, and deliver such other assurances and instruments as
shall, in the opinion of the Lender, be necessary to fulfill the terms of the
Loan Documents.
     5.14 Initial Fees and Expenses of Counsel to Agent. Upon request by the
Agent, promptly reimburse the Agent for all reasonable fees and expenses of
Jackson Walker L.L.P., special counsel to the Agent, in connection with the
preparation of this Agreement and all documentation contemplated hereby, the
satisfaction of the conditions precedent set forth herein, the filing and
recordation of Security Instruments, and the consummation of the transactions
contemplated in this Agreement.
     5.15 Subsequent Fees and Expenses of Agent and Lenders. Upon request by the
Agent or Lenders, promptly reimburse the Agent or Lenders (to the fullest extent
permitted by law) for all amounts reasonably expended, advanced, or incurred by
or on behalf of the Agent or Lenders to satisfy any obligation of the Borrower
under any of the Loan Documents; to collect the Obligations; to ratify, amend,
restate, or prepare additional Loan Documents, as the case may be; for the
filing and recordation of Security Instruments; to enforce the rights of the
Agent or Lenders under any of the Loan Documents; and to protect the Properties
or business of the Borrower, including, without limitation, the Collateral,
which amounts shall be deemed compensatory in nature and liquidated as to amount
upon notice to the Borrower by the Agent or Lenders and which amounts shall
include, but not be limited to (a) all court costs, (b) reasonable attorneys’
fees, (c) reasonable fees and expenses of auditors and accountants incurred to
protect the interests of the Agent or Lenders, (d) fees and expenses incurred in
connection with the participation by the Agent or Lenders as a member of the
creditors’ committee in a case commenced under any Insolvency Proceeding,
(e) fees and expenses incurred in connection with lifting the automatic stay
prescribed in §362 Title 11 of the United States Code, and (f) fees and expenses
incurred in connection with any action pursuant to §1129 Title 11 of the United
States Code all reasonably incurred by the Agent or Lenders in connection with
the collection of any sums due under the Loan Documents, together with interest
at the per annum interest rate equal to the Floating Rate, calculated on a basis
of a calendar year of 365 or 366 days, as the case may be, counting the actual
number of days elapsed, on each such amount from the date of notification that
the same was expended, advanced, or incurred by the Agent or Lenders until the
date it is repaid to the Agent or Lenders, with the obligations under this
Section surviving the non-assumption of this Agreement in a case commenced under
any Insolvency Proceeding and being binding upon the Borrower and/or a trustee,
receiver, custodian, or liquidator of the Borrower appointed in any such case.

- 42 -



--------------------------------------------------------------------------------



 



     5.16 Operation of Oil and Gas Properties. Develop, maintain, and operate
its Oil and Gas Properties in a prudent and workmanlike manner in accordance
with industry standards.
     5.17 Maintenance and Inspection of Properties. Maintain all of its tangible
Properties in good repair and condition, ordinary wear and tear excepted; make
all necessary replacements thereof and operate such Properties in a good and
workmanlike manner; and permit any authorized representative of the Lender to
visit and inspect, at the expense of the Borrower, any tangible Property of the
Borrower.
     5.18 Maintenance of Insurance. Maintain insurance with respect to its
Properties and businesses against such liabilities, casualties, risks, and
contingencies as is customary in the relevant industry and sufficient to prevent
a Material Adverse Effect, all such insurance to be in amounts and from insurers
acceptable to the Agent, or as required by law of any state or jurisdiction in
which the Borrower does business maintained by Borrower, naming the Agent as
loss payee, and additional insured and, upon any renewal of any such insurance
and at other times upon request by the Agent, furnish to the Agent evidence,
satisfactory to the Agent, of the maintenance of such insurance. The Borrower
will give the Agent 30 days prior written notice of intent to cancel or modify
any such insurance. The Agent shall have the right to collect, and the Borrower
hereby assigns to the Agent, any and all monies that may become payable under
any policies of insurance relating to business interruption, if any, or by
reason of damage, loss, or destruction of any of the Collateral. In the event of
any damage, loss, or destruction for which insurance proceeds relating to
business interruption, if any, or Collateral exceed $500,000, the Agent may, at
its option, apply all such sums or any part thereof received by it toward the
payment of the Obligations, whether matured or unmatured, application to be made
first to interest and then to principal, and shall deliver to the Borrower the
balance, if any, after such application has been made. In the event of any such
damage, loss, or destruction for which insurance proceeds are $500,000 or less,
provided that no Default or Event of Default has occurred and is continuing, the
Agent shall deliver any such proceeds received by it to the Borrower. In the
event the Agent receives insurance proceeds not attributable to Collateral or
business interruption, the Agent shall deliver any such proceeds to the
Borrower.
     5.19 INDEMNIFICATION. (a) THE BORROWER SHALL INDEMNIFY THE AGENT, AND EACH
LENDER, AS A LENDER OR AS AN ISSUER OF A LETTER OF CREDIT, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT,

- 43 -



--------------------------------------------------------------------------------



 



INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES,
(ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT OR DISPOSAL OF OIL, OIL AND GAS WASTES,
SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR
OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM
THE BREACH OF ANY OBLIGATION OF SUCH

- 44 -



--------------------------------------------------------------------------------



 



INDEMNITEE UNDER ANY LOAN DOCUMENT OR THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
OR VIOLATION OF LAW OF SUCH INDEMNITEE.
     5.20 Partnership Debt. No Oil and Gas Properties of the partnerships in
which PrimeEnergy Corporation and PrimeEnergy Management Corporation own general
or limited partnership interest and which have been pledged to the Agent by the
document described in Section 3.1(d) in the Existing Agreement have been
mortgaged.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Obligation remains outstanding or unpaid or any Commitment
exists, the Borrower will not:
     6.1 Indebtedness. Create, incur, assume, or suffer to exist any
Indebtedness in excess of $1,500,000, whether by way of loan or otherwise;
provided, however, the foregoing restriction shall not apply to (a) the
Obligations, (b) unsecured accounts payable incurred in the ordinary course of
business, which are not unpaid in excess of 60 days beyond invoice date or are
being contested in good faith and as to which such reserve as is required by
GAAP has been made , (c) Commodity Hedge Agreements, in form and substance and
with a Person acceptable to the Lender, provided that (i) each commitment issued
under such agreement must also be approved by the Lender, (ii) such agreements
shall not be entered into with respect to Mortgaged Properties constituting more
than 80% of monthly production of proven producing reserves as forecast in
Agent’s most recent engineering evaluation, and (iv) the Agent shall receive a
security interest in the Commodity Hedge Agreements, or (d) Rate Management
Transactions, in form and substance and with a Person acceptable to the Agent.
     6.2 Contingent Obligations. Create, incur, assume, or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees and performance surety or other bonds
provided in the ordinary course of business, or (b) trade credit incurred or
operating leases entered into in the ordinary course of business or (c) the
outstanding guarantee in the amount of $125,000 to Alabama Shopping Center
Associates, (d) the Put Right Agreement by and between PEC and Prime Offshore
L.L.C. dated as of June 29, 2006, or (e) shareholder loans to Prime Offshore
L.L.C. provided, however, that Borrower must maintain the greater of 10% of the
sum of the Borrowing Base and the Revolving Line of Credit Number 2 Available
Commitment or $10,000,000 subsequent to any such shareholder loan.
     6.3 Liens. Create, incur, assume, or suffer to exist any Lien on any of its
Oil and Gas Properties or any other Property, whether now owned or hereafter
acquired; provided, however, the foregoing restrictions shall not apply to
Permitted Liens.
     6.4 Sales of Assets. Without the prior written consent of the Lenders,
sell, transfer, or otherwise dispose of, in one or any series of transactions
within any 12-month period, assets, whether now owned or hereafter acquired, the
book value of which exceeds $250,000 in the aggregate or enter into any
agreement to do so; provided, however, the foregoing restriction shall

- 45 -



--------------------------------------------------------------------------------



 



not apply to the sale of hydrocarbons or inventory in the ordinary course of
business or the sale or other disposition of Property destroyed, lost, worn out,
damaged or having only salvage value or no longer used or useful in the business
of Borrower.
     6.5 Leasebacks. Enter into any agreement to sell or transfer any Property
and thereafter rent or lease as lessee such Property or other Property intended
for the same use or purpose as the Property sold or transferred.
     6.6 Loans or Advances. Make or agree to make or allow to remain outstanding
any loans or advances to any Person; provided, however, the foregoing
restrictions shall not apply to (a) advances or extensions of credit in the form
of accounts receivable incurred in the ordinary course of business and upon
terms common in the industry for such accounts receivable, or (b) advances to
employees of the Borrower for the payment of expenses in the ordinary course of
business, and (c) loans or advances to any oil and gas limited partnership for
which the Borrower is the managing general partner and any business trust formed
in the ordinary course of business of the Borrowers for which the Borrower is
the managing trustee, provided that no default or event of default exists under
any material contractual obligation of such partnership or trust.
     6.7 Investments. Acquire Investments in, or purchase or otherwise acquire
all or substantially all of the assets of, any Person; provided, however, the
foregoing restriction shall not apply to the purchase or acquisition of (a) Oil
and Gas Properties, (b) Investments in the form of (i) debt securities issued or
directly and fully guaranteed or insured by the United States Government or any
agency or instrumentality thereof, with maturities of no more than one year,
(ii) commercial paper of a domestic issuer rated at the date of acquisition at
least P-2 by Moody’s Investor Service, Inc. or A-2 by Standard & Poor’s
Corporation and with maturities of no more than one year from the date of
acquisition, or (iii) repurchase agreements covering debt securities or
commercial paper of the type permitted in this Section, certificates of deposit,
demand deposits, eurodollar time deposits, overnight bank deposits and bankers’
acceptances, with maturities of no more than one year from the date of
acquisition, issued by or acquired from or through the Lender or any bank or
trust company organized under the laws of the United States or any state thereof
and having capital surplus and undivided profits aggregating at least
$100,000,000, (c) other short-term Investments similar in nature and degree of
risk to those described in clause (b) of this Section, or (d) money-market
funds.
     6.8 Dividends and Distributions. Declare, pay, or make, whether in cash or
Property of the Borrower, any dividend or distribution on, or purchase, redeem,
or otherwise acquire for value, any share of any class of its capital stock,
except that the foregoing restriction shall not apply to dividends paid in
capital stock of the Borrower or the purchase of capital stock of PEC for an
amount not exceeding $10,000,000 in 2006 and 2007 and not to exceed $1,000,000
in any 12-month period thereafter provided that no Default or Event of Default
exists or will occur as the result of such purchase.
     6.9 Issuance of Stock; Changes in Corporate Structure. Issue or agree to
issue additional shares of capital stock, in one or any series of transactions;
enter into any transaction of consolidation, merger, or amalgamation; liquidate,
wind up, or dissolve (or suffer any liquidation or dissolution).

- 46 -



--------------------------------------------------------------------------------



 



     6.10 Transactions with Affiliates. Directly or indirectly, enter into any
transaction (including the sale, lease, or exchange of Property or the rendering
of service) with any of its Affiliates, other than upon fair and reasonable
terms no less favorable than could be obtained in an arm’s length transaction
with a Person which was not an Affiliate.
     6.11 Lines of Business. Expand, on its own or through any Subsidiary, into
any line of business other than those in which the Borrower is engaged as of the
date hereof.
     6.12 ERISA Compliance. Permit any Plan maintained by it or any Commonly
Controlled Entity to (a) engage in any Prohibited Transaction, (b) incur any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA, or (c) terminate in a manner which could result in the imposition of a
Lien on any Property of the Borrower pursuant to Section 4068 of ERISA; or
assume an obligation to contribute to any Multiemployer Plan; or acquire any
Person or the assets of any Person which has now or has had at any time an
obligation to contribute to any Multiemployer Plan.
     6.13 Interest Coverage Ratio. Permit, as of the close of any fiscal
quarter, the ratio of (a) quarterly EBITDAX on a trailing four-quarter basis to
(b) Interest Expense to be less than 3.00 to 1.00, measured on a trailing
four-quarter basis.
     6.14 Current Ratio. Permit, as of the close of any fiscal quarter, the
ratio of Current Assets to Current Liabilities to be less than 1.00 to 1.00.
     6.15 Tangible Net Worth. Permit Tangible Net Worth, as of the close of any
fiscal quarter, to be less than $40,000,000 at September 30, 2006, plus 75% of
positive quarterly net income thereafter.
     6.16 Bank Debt Coverage Ratio. Permit, as of the close of any fiscal
quarter, the ratio of (a) Bank Debt to (b) EBITDAX to be greater than 4.00 to
1.00, measured on a trailing four- quarter basis.
ARTICLE VII
EVENTS OF DEFAULT
     7.1 Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:
     (a) default shall be made in the payment when due of any installment of
principal or interest under this Agreement or the Notes or in the payment when
due of any fee or other sum payable under any Loan Document and such default as
to interest or fees only shall have continued for three days;
     (b) default shall be made by the Borrower in the due observance or
performance of any of their respective obligations under the Loan Documents, and
such default shall continue for 30 days after the earlier of notice thereof to
the Borrower by the Agent or knowledge thereof by the Borrower;

- 47 -



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made by the Borrower in any of the Loan
Documents proves to have been untrue in any material respect or any
representation, statement (including Financial Statements), certificate, or data
furnished or made to the Agent in connection herewith proves to have been untrue
in any material respect as of the date the facts therein set forth were stated
or certified;
     (d) default shall be made by the Borrower (as principal or guarantor or
other surety) in the payment or performance of any bond, debenture, note, or
other Indebtedness or under any credit agreement, loan agreement, indenture,
promissory note, or similar agreement or instrument executed in connection with
any of the foregoing, and such default shall remain unremedied for in excess of
the period of grace, if any, with respect thereto;
     (e) the Borrower shall be unable to satisfy any condition or cure any
circumstance specified in Article III, the satisfaction or curing of which is
precedent to the right of the Borrower to obtain a Loan or the issuance of a
Letter of Credit and such inability shall continue for a period in excess of
30 days;
     (f) either the Borrower shall (i) apply for or consent to the appointment
of a receiver, trustee, or liquidator of it or all or a substantial part of its
assets, (ii) file a voluntary petition commencing an Insolvency Proceeding,
(iii) make a general assignment for the benefit of creditors, (iv) be unable, or
admit in writing its inability, to pay its debts generally as they become due,
or (v) file an answer admitting the material allegations of a petition filed
against it in any Insolvency Proceeding;
     (g) an order, judgment, or decree shall be entered against either the
Borrower by any court of competent jurisdiction or by any other duly authorized
authority, on the petition of a creditor or otherwise, granting relief in any
Insolvency Proceeding or approving a petition seeking reorganization or an
arrangement of its debts or appointing a receiver, trustee, conservator,
custodian, or liquidator of it or all or any substantial part of its assets, and
such order, judgment, or decree shall not be dismissed or stayed within 60 days;
     (h) the levy against any significant portion of the property of the
Borrower, or any execution, garnishment, attachment, sequestration, or other
writ or similar proceeding which is not permanently dismissed or discharged
within 30 days after the levy;
     (i) a final and non-appealable order, judgment, or decree shall be entered
against the Borrower for money damages and/or Indebtedness due in an amount in
excess of $500,000, except as disclosed on the Closing Date in Exhibit V and
such order, judgment, or decree shall not be paid in full, dismissed, or stayed
within 60 days;

- 48 -



--------------------------------------------------------------------------------



 



     (j) any charges are filed or any other action or proceeding is instituted
by any Governmental Authority against either the Borrower under the Racketeering
Influence and Corrupt Organizations Statute (18 U.S.C. §1961 et seq.), the
result of which could be the forfeiture or transfer of any material Property of
the Borrower subject to a Lien in favor of the Agent and/or the Lenders without
(i) satisfaction or provision for satisfaction of such Lien, or (ii) such
forfeiture or transfer of such Property being expressly made subject to such
Lien;
     (k) the Borrower shall have (i) concealed, removed, or diverted, or
permitted to be concealed, removed, or diverted, any part of its Property, with
intent to hinder, delay, or defraud its creditors or any of them, (ii) made or
suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance, or similar law, (iii) made any transfer of
its Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid, or (iv) shall have suffered or permitted,
while insolvent, any creditor to obtain a Lien upon any of its Property through
legal proceedings or distraint which is not vacated within 30 days from the date
thereof;
     (l) any Security Instrument shall for any reason not, or cease to, create
valid and perfected first-priority Liens against the Collateral purportedly
covered thereby;
     (m) a Change-in-Control has occurred;
     (n) There occurs under any Swap Agreement an early Termination Date (as
defined in such Swap Agreement) resulting from (i) any event of default under
such Swap Agreement to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Agreement), or (ii) any Termination Event (as so
defined) under such Swap Agreement as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof constitutes
Indebtedness.”
     7.2 Remedies. (a) Upon the occurrence of an Event of Default specified in
Sections 7.1(f) or 7.1(g), immediately and without notice, (i) all Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest, notice of protest, default, or dishonor, notice of intent to
accelerate maturity, notice of acceleration of maturity, or other notice of any
kind, except as may be provided to the contrary elsewhere herein, all of which
are hereby expressly waived by the Borrower; (ii) the Commitment shall
immediately cease and terminate unless and until reinstated by the Lenders in
writing; and (iii) the Lenders are hereby authorized at any time and from time
to time, without notice to the Borrower (any such notice being expressly waived
by the Borrower), to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) held by the Lenders and any and all other
indebtedness at any time owing by the Lender to or for the credit or account of
the Borrower against any and all of the Obligations although such Obligations
may be unmatured.

- 49 -



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of any Event of Default other than those
specified in Sections 7.1(f) or 7.1(g), (i) the Agent, at the request of
Required Lenders shall, by notice to the Borrower, declare all Obligations
immediately due and payable, without presentment, demand, protest, notice of
protest, default, or dishonor, notice of intent to accelerate maturity, notice
of acceleration of maturity, or other notice of any kind, except as may be
provided to the contrary elsewhere herein, all of which are hereby expressly
waived by the Borrower; (ii) the Commitment shall immediately cease and
terminate unless and until reinstated by the Lenders in writing; and (iii) the
Lenders are hereby authorized at any time and from time to time, without notice
to the Borrower (any such notice being expressly waived by the Borrower), to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) held by the Lenders and any and all other indebtedness at
any time owing by the Lenders to or for the credit or account of the Borrower
against any and all of the Obligations although such Obligations may be
unmatured.
          (c) Upon the occurrence of any Event of Default, the Lenders and the
Agent may, in addition to the foregoing in this Section, exercise any or all of
its rights and remedies provided by law or pursuant to the Loan Documents.
          (d) “All proceeds realized from the liquidation or other disposition
of any collateral granted pursuant to any Security Instrument or otherwise
received after maturity of the Notes, whether by acceleration or otherwise,
shall be applied:
     (i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Agent in its capacity
as such;
     (ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;
     (iii) third, pro rata to payment of accrued interest on the Loans;
     (iv) fourth, pro rata to payment of principal outstanding on the Loans and
Obligations owed to any Lender or affiliate of any Lender under any Commodity
Hedge Agreement or Rate Management Transaction;
     (v) fifth, pro rata to any other Obligations;
     (vi) sixth, to serve as cash collateral to be held by the Agent to secure
the LC Exposure; and
     (vii) seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Authority.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENT
     8.1 Appointment. Each Lender hereby designates and appoints the Agent as
the agent of such Lender under this Agreement and the other Loan Documents. Each
Lender authorizes the Agent, as the agent for such Lender, to take such action
on behalf of such Lender under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document or any fiduciary relationship with any Lender; and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities on
the part of the Agent shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.
     8.2 Amendments and Waivers. Neither this Agreement nor any of the other
Loan Documents nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. The Agent and
the Borrower may, with the written consent of the Required Lenders, from time to
time, enter into written amendments, supplements or modifications to the Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving, on such terms and conditions as the
Agent may specify in such instrument, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such amendment, supplement,
modification or waiver shall (a) extend the time of payment of any Note or any
installment thereof, reduce the rate or extend the time of payment of interest
thereon, extend the Commitment Termination Date or Final Maturity, reduce or
extend the time of payment of any fee payable to the Lenders hereunder, reduce
the principal amount of the Obligations, release any Collateral in excess of
that allowed by Section 6.4, change the Percentage Share of any Lender or the
definition of the Facility Amount or the Borrowing Base, amend, modify or waive
any provision of this Section or Section 2.9, or any other provision applicable
to the determination of the Borrowing Base or increasing the Borrowing Base,
release any Guarantor, change the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by the Borrower of
any of its rights or obligations under this Agreement or the other Loan
Documents, in any such case without the written consent of all Lenders,
(b) amend, modify or waive any provision of Article 8 or the rights or
obligations of the Agent without the written consent of the Agent, or (c) amend,
modify or waive any provision of Section 2.2 or the rights or obligations of the
Agent as the issuer of Letters of Credit without the written consent of the
Agent. Any such amendment, supplement, modification or waiver shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Agent, and all future holders of the Notes. In the event of any
waiver, the Borrower, the Lenders, and the Agent shall be restored to their
respective former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right with respect thereto.
Neither this

- 51 -



--------------------------------------------------------------------------------



 



Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.
     8.3 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     8.4 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the concurrence of the Required Lenders and contribution
by each Lender of its Percentage Share of costs reasonably expected by the Agent
to be incurred in connection therewith, (b) liable for any action lawfully taken
or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for gross negligence or willful
misconduct of the Agent or such Person), or (c) responsible in any manner to any
Lender for any recitals, statements, representations or warranties made by the
Borrower or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
     8.5 Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the Agent.
The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless and until a written notice of assignment, negotiation, or
transfer thereof shall have been received by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and contribution by each Lender of
its Percentage Share of costs reasonably expected by the Agent to be incurred in
connection therewith. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders. Such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes. In no event shall the Agent be
required to take any action that exposes the Agent to personal liability or that
is contrary to any Loan Document or applicable Requirement of Law.

- 52 -



--------------------------------------------------------------------------------



 



     8.6 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Agent receives such a notice, the
Agent shall promptly give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, subject to the provisions of
Section 7.2, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In the
event that the officer of the Agent primarily responsible for the lending
relationship with the Borrower or the officer of any Lender primarily
responsible for the lending relationship with the Borrower becomes aware that a
Default or Event of Default has occurred and is continuing, the Agent or such
Lender, as the case may be, shall use its good faith efforts to inform the other
Lenders and/or the Agent, as the case may be, promptly of such occurrence.
Notwithstanding the preceding sentence, failure to comply with the preceding
sentence shall not result in any liability to the Agent or any Lender.
     8.7 Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any other Lender nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to such Lender and that no
act by the Agent or any other Lender hereafter taken, including any review of
the affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent or any Lender to any other Lender. Each Lender represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, condition (financial and otherwise) and creditworthiness
of the Borrower and the value of the Collateral and other Properties of the
Borrower and has made its own decision to enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, condition (financial and
otherwise) and creditworthiness of the Borrower and the value of the Collateral
and other Properties of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial and otherwise), or creditworthiness of the
Borrower or the value of the Collateral or other Properties of the Borrower
which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attomeys-in-fact or affiliates.
     8.8 INDEMNIFICATION. EACH LENDER AGREES TO INDEMNIFY THE AGENT AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES (TO THE
EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE
BORROWER TO DO SO), RATABLY ACCORDING TO THE PERCENTAGE SHARE OF SUCH LENDER,
FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS,

- 53 -



--------------------------------------------------------------------------------



 



OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING ANY TIME FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND
THE TERMINATION OF THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER DOCUMENT CONTEMPLATED OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACTION TAKEN
OR OMITTED BY THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES UNDER OR IN CONNECTION WITH ANY OF THE
FOREGOING, INCLUDING ANY LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS IMPOSED,
INCURRED OR ASSERTED AS A RESULT OF THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT,
OF THE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE
PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT OR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES. THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.
     8.9 Restitution. Should the right of the Agent or any Lender to realize
funds with respect to the Obligations be challenged and any application of such
funds to the Obligations be reversed, whether by Governmental Authority or
otherwise, or should the Borrower otherwise be entitled to a refund or return of
funds distributed to the Lenders in connection with the Obligations, the Agent
or such Lender, as the case may be, shall promptly notify the Lenders of such
fact. Not later than Noon, Central Standard or Central Daylight Savings Time, as
the case may be, of the Business Day following such notice, each Lender shall
pay to the Agent an amount equal to the ratable share of such Lender of the
funds required to be returned to the Borrower. The ratable share of each Lender
shall be determined on the basis of the percentage of the payment all or a
portion of which is required to be refunded originally distributed to such
Lender, if such percentage can be determined, or, if such percentage cannot be
determined, on the basis of the Percentage Share of such Lender. The Agent shall
forward such funds to the Borrower or to the Lender required to return such
funds. If any such amount due to the Agent is made available by any Lender after
Noon, Central Standard or Central Daylight Savings Time, as the case may be, of
the Business Day following such notice, such Lender shall pay to the Agent (or
the Lender required to return funds to the Borrower, as the case may be) for its
own account interest on such amount at a rate equal to the Federal Funds Rate
for the period from and including the date on which restitution to the Borrower
is made by the Agent (or the Lender

- 54 -



--------------------------------------------------------------------------------



 



required to return funds to the Borrower, as the case may be) to but not
including the date on which such Lender failing to timely forward its share of
funds required to be returned to the Borrower shall have made its ratable share
of such funds available.
     8.10 Agent in Its Individual Capacity. The Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though the Agent were not the agent hereunder. With respect
to any Note issued to the Lender serving as the Agent, the Agent shall have the
same rights and powers under this Agreement as a Lender and may exercise such
rights and powers as though it were not the Agent. The terms “Lender” and
“Lenders” shall include the Agent in its individual capacity.
     8.11 Successor Agent. The Agent may resign as Agent upon ten days’ notice
to the Lenders and the Borrower. If the Agent shall resign as Agent under this
Agreement and the other Loan Documents, Lenders for which the Percentage Shares
aggregate at least fifty-one percent (51%) shall appoint from among the Lenders
a successor agent for the Lenders, subject to the reasonable consent of the
Borrower, whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent. In the event the Lenders fail to appoint a successor Agent
or the one appointed does not accept such appointment within 30 calendar days,
the resigning Agent shall appoint a successor Agent. The term “Agent” shall mean
such successor agent effective upon its appointment. The rights, powers, and
duties of the former Agent as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Notes. After the removal or resignation of
any Agent hereunder as Agent, the provisions of this Article VIII and those of
any Section hereof relating to the Agent, including Section 5.14, Section 5.15
and Section 5.19 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.
     8.12 Applicable Parties. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and the Borrower shall not have any rights
as a third party beneficiary or otherwise under any of the provisions of this
Article. In performing functions and duties hereunder and under the other Loan
Documents, the Agent shall act solely as the agent of the Lenders and does not
assume, nor shall it be deemed to have assumed, any obligation or relationship
of trust or agency with or for the Borrower or any legal representative,
successor, and assign of the Borrower.
     8.13 Co-Documentation Agents. None of the Co-Documentation Agents listed on
the cover page of this Agreement shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents except
in its capacity as a Lender hereunder.
ARTICLE IX
MISCELLANEOUS
     9.1 Assignments; Participations. Each Lender may assign or sell
participations in its Loans and Commitments to one or more other Persons in
accordance with this Section 9.1.

- 55 -



--------------------------------------------------------------------------------



 



(a) Assignments. Any Lender,
     (i) with the written consent of the Borrower (which written consent of the
Borrower shall not be required if an Event of Default exists) and the Agent
(which consent shall not be unreasonably delayed or withheld), may at any time,
assign and delegate to one or more commercial banks or other financial
institutions, and
     (ii) with notice to the Borrower and the Agent, but without the consent of
the Borrower or the Agent, may assign and delegate to any of its Affiliates or
to any other Lender
(each Person described in (i) or (ii) above as being the Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying percentage, of all the assigning Lender’s Loans and Commitments), in a
minimum aggregate amount of $5,000,000 of such Lender’s Percentage Share, if
less; provided, however, that such Assignee Lender will comply with all the
provisions of this Agreement, and further, provided, however, that the Borrower
and Agent shall be entitled to continue to deal solely and directly with such
assigning Lender in connection with the interests so assigned and delegated to
an Assignee Lender until:
     (iii) written notice of such assignment and delegation together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Agent by such
Lender and such Assignee Lender,
     (iv) such Assignee Lender shall have executed and delivered to the Borrower
and the Agent a Lender Assignment Agreement, accepted by the Borrower and the
Agent and attached hereto as Exhibit VI, and
     (v) the processing fees described below shall have been paid.
From and after the date that the Borrower and the Agent accept such Lender
Assignment Agreement, (a) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(b) the Assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Within five Business Days after its receipt of notice that the
Agent has received an executed Lender Assignment Agreement, the Borrower shall
execute and deliver to the Agent (for delivery to the relevant Assignee

- 56 -



--------------------------------------------------------------------------------



 



Lender) new Notes evidencing such Assignee Lender’s assigned Loans and
Commitments and, if the assignor Lender has retained Loans and Commitments
hereunder, replacement Notes in the principal amount of the Loans and
Commitments retained by the assignor Lender hereunder (such Notes to be in
exchange for, but not in payment of, those Notes then held by such assignor
Lender). Each such Note shall be dated the date of the predecessor Notes. The
assignor Lender shall mark the predecessor Notes “exchanged” and deliver them to
the Borrower. Accrued interest on that part of the predecessor Notes evidenced
by the new Notes, and accrued fees, shall be paid as provided in the Lender
Assignment Agreement. Accrued interest on that part of the predecessor Notes
evidenced by the replacement Notes shall be paid to the assignor Lender. Accrued
interest and accrued fees shall be paid at the same time or times provided in
the predecessor Notes and in this Agreement. Such assignor Lender or such
assignee Lender must also pay a processing fee to the Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,000. Any attempted assignment
and delegation not made in accordance with this Section 9.1 shall be null and
void.
          (b) Participations. Any Lender, with the prior written consent of the
Borrower in its sole discretion, may at any time sell to one or more commercial
banks (each of such commercial banks being herein called a “Participant”)
participating interests in any of the Loans, Commitments, or other interests of
such Lender hereunder; provided, however, that (a) no participation contemplated
in this Section 9.1 shall relieve such Lender from its Commitments or its other
obligations hereunder or under any other Loan Document, (b) such Lender shall
remain solely responsible for the performance of its Commitments and such other
obligations, (c) the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents, (d) no
Participant shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document.
     9.2 Survival of Representations, Warranties, and Covenants. All
representations and warranties of the Borrower and all covenants and agreements
herein made shall survive the execution and delivery of the Notes and the
Security Instruments and shall remain in force and effect so long as any
Obligation is outstanding or any Commitment exists.
     9.3 Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by telecopy). Unless otherwise expressly provided herein, any such notice,
request, demand, or other communication shall be deemed to have been duly given
or made when delivered by hand, or, in the case of delivery by mail, when
deposited in the mail, certified mail, return receipt requested, postage
prepaid, or, in the case of telecopy notice, when receipt thereof is
acknowledged orally or by written confirmation report, addressed as follows:

- 57 -



--------------------------------------------------------------------------------



 



     
(a)
  if to the Agent and Lender, to:
 
   
 
  Guaranty Bank, FSB
 
  333 Clay Street, Suite 4400
 
  Houston, Texas 77002
 
  Attention: Kelly L. Elmore, III
 
  Telecopy: (713) 890-8868
 
   
(b)
  if to the Borrower, to:
 
   
 
  PrimeEnergy Corporation
 
  PrimeEnergy Management Corporation
 
  Prime Operating Company
 
  Eastern Oil Well Service Company
 
  Southwest Oilfield Construction Company
 
  EOWS Midland Company
 
  One Landmark Square
 
  Stamford, Connecticut 06901
 
  Attention: Ms. Beverly A. Cummings
 
  Telecopy: (203) 358-5786

Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.
     9.4 Parties in Interest. Subject to applicable restrictions contained
herein, all covenants and agreements herein contained by or on behalf of the
Borrower, the Agent or the Lenders shall be binding upon and inure to the
benefit of the Borrower, the Agent or the Lenders, as the case may be, and their
respective legal representatives, successors, and assigns.
     9.5 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent, Lenders and the Borrower. No other
Person shall have any right, benefit, priority, or interest hereunder or as a
result hereof or have standing to require satisfaction of provisions hereof in
accordance with their terms.
     9.6 Renewals; Extensions. All provisions of this Agreement relating to the
Notes shall apply with equal force and effect to each promissory note hereafter
executed which in whole or in part represents a renewal or extension of any part
of the Indebtedness of the Borrower under this Agreement, the Notes, or any
other Loan Document.
     9.7 No Waiver; Rights Cumulative. No course of dealing on the part of the
Agent or the Lenders, its officers or employees, nor any failure or delay by the
Agent or the Lenders with respect to exercising any of its rights under any Loan
Document shall operate as a waiver thereof. The rights of the Agent or the
Lenders under the Loan Documents shall be cumulative and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.
Neither the making of any Loan nor the issuance of a Letter of Credit shall
constitute a waiver of any of the covenants, warranties, or conditions of the
Borrower contained herein. In the event the Borrower is unable to satisfy any
such covenant, warranty, or condition, neither the

- 58 -



--------------------------------------------------------------------------------



 



making of any Loan nor the issuance of a Letter of Credit shall have the effect
of precluding the Lenders from thereafter declaring such inability to be an
Event of Default as hereinabove provided.
     9.8 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or Unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.
     9.9 Amendments; Waivers. Neither this Agreement nor any provision hereof
may be amended, waived, discharged, or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge, or termination is sought.
     9.10 Controlling Agreement. In the event of a conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
     9.11 Disposition of Collateral. Notwithstanding any term or provision,
express or implied, in any of the Security Instruments, the realization,
liquidation, foreclosure, or any other disposition on or of any or all of the
Collateral shall be in the order and manner and determined in the sole
discretion of the Lenders; provided, however, that in no event shall any Lender
violate applicable law or exercise rights and remedies other than those provided
in such Security Instruments or otherwise existing at law or in equity.
     9.12 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE DEEMED TO BE
CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND
REVOLVING TRIPARTY ACCOUNTS) SHALL NOT APPLY.
     9.13 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED, AT THE SOLE
DISCRETION AND ELECTION OF THE LENDER, IN COURTS HAVING SITUS IN HOUSTON, HARRIS
COUNTY, TEXAS. THE BORROWER HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE, OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS COUNTY, TEXAS, AND HEREBY
WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE THE JURISDICTION OR VENUE OF
ANY LITIGATION BROUGHT AGAINST IT BY THE LENDER IN ACCORDANCE WITH THIS SECTION.

- 59 -



--------------------------------------------------------------------------------



 



     9.14 WAIVER OF RIGHTS TO JURY TRIAL. THE BORROWER, AGENT AND THE LENDERS
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND UNCONDITIONALLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM,
OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF ANY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO. THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT.
     9.15 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL
SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD, THIS
AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.
     9.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
     9.17 Confidentiality. Each of the Agent and the Lenders agree to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement or
rights hereunder or thereunder, (f) subject to any agreement containing
provisions substantially the same as those of this Section 9.17, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.17

- 60 -



--------------------------------------------------------------------------------



 



or (ii) becomes available to the Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section 9.17,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary and their businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     9.18 Counterparts. For the convenience of the parties, this Agreement may
be executed in multiple counterparts, each of which for all purposes shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same Agreement.
     9.19 Security Instruments. Borrower ratifies and affirms each of the
Security Instruments and agrees that each of the Security Instruments continue
to secure the Obligations.
[Remainder of Page Intentionally Left Blank]

- 61 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is deemed executed effective as of the
date first above written.

            BORROWER:

PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:   /s/ Beverly A. Cummings         Beverly A. Cummings        Executive
Vice President, Treasurer, and
Chief Financial Officer     

- 62 -



--------------------------------------------------------------------------------



 



            AGENT:

GUARANTY BANK, FSB
      By:   /s/ David M. Butler         David M. Butler        Vice President   
 

- 63 -



--------------------------------------------------------------------------------



 



            LENDER:

BNP PARIBAS
      By:   /s/ Douglas R. Liftman         Douglas R. Liftman        Managing
Director     

             
 
  By:   /s/ Polly Schott    
 
           
 
  Name:   Polly Schott    
 
  Title:   Vice President    

                  Applicable Lending Office for all Loans:    
 
                     
 
                     
 
                     
 
  Attention:        
 
     
 
   
 
  Telecopy:        
 
     
 
   

- 63 -



--------------------------------------------------------------------------------



 



            LENDER:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Jo Linda Papadakis       Jo Linda Papadakis        Vice
President     

                  Applicable Lending Office for all Loans:    
 
                     
 
                     
 
                     
 
  Attention:        
 
     
 
   
 
  Telecopy:        
 
     
 
   

- 65 -



--------------------------------------------------------------------------------



 



EXHIBIT I
[FORM OF NOTE]
PROMISSORY NOTE

         
$45,000,000
  Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of FORTY-FIVE MILLION DOLLARS
($45,000,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)
I-i

 



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer     

I-ii

 



--------------------------------------------------------------------------------



 



EXHIBIT I
[FORM OF NOTE]
PROMISSORY NOTE

          $52,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of BNP PARIBAS, (“Payee”), at its banking quarters in Houston,
Harris County, Texas, 1200 Smith Street, Suite 3100, Houston, Texas 77002, the
sum of FIFTY-TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($52,500,000.00), or so
much thereof as may be advanced against this Note pursuant to the Credit
Agreement dated of even date herewith by and between Maker and Payee (as
amended, restated, or supplemented from time to time, the “Credit Agreement”),
together with interest at the rates and calculated as provided in the Credit
Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

I–iii



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer   

I–iv



--------------------------------------------------------------------------------



 



         

EXHIBIT I
[FORM OF NOTE]
PROMISSORY NOTE

          $52,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of JPMORGAN CHASE BANK, N. A., (“Payee”), at its banking
quarters in Houston, Harris County, Texas, 712 Main Street, 8th Floor, Houston,
Texas 77002, the sum of FIFTY-TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($52,500,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

I–v



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer   

I–vi



--------------------------------------------------------------------------------



 



         

EXHIBIT I(A)
[FORM OF REVOLVING LINE OF CREDIT NUMBER 2 NOTE]
REVOLVING LINE OF CREDIT NUMBER 2 NOTE

          $3,000,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of THREE MILLION DOLLARS ($3,000,000.00),
or so much thereof as may be advanced against this Note pursuant to the Credit
Agreement dated of even date herewith by and between Maker and Payee (as
amended, restated, or supplemented from time to time, the “Credit Agreement”),
together with interest at the rates and calculated as provided in the Credit
Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

I(A)–i



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer   

I(A)–ii



--------------------------------------------------------------------------------



 



         

EXHIBIT I(A)
[FORM OF REVOLVING LINE OF CREDIT NUMBER 2 NOTE]
REVOLVING LINE OF CREDIT NUMBER 2 NOTE

          $3,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of BNP PARIBAS, (“Payee”), at its banking quarters in Houston,
Harris County, Texas, 1200 Smith Street, Suite 3100, Houston, Texas 77002, the
sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS, ($3,500,000.00), or so much
thereof as may be advanced against this Note pursuant to the Credit Agreement
dated of even date herewith by and between Maker and Payee (as amended,
restated, or supplemented from time to time, the “Credit Agreement”), together
with interest at the rates and calculated as provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

I(A)–iii



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer   

I(A)–iv



--------------------------------------------------------------------------------



 



         

EXHIBIT I(A)
[FORM OF REVOLVING LINE OF CREDIT NUMBER 2 NOTE]
REVOLVING LINE OF CREDIT NUMBER 2 NOTE

          $3,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of JPMORGAN CHASE BANK, N.A., (“Payee”), at its banking
quarters in Houston, Harris County, Texas, 712 Main Street, 8th Floor, Houston,
Texas 77002, the sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($3,500,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

I(A)–v



--------------------------------------------------------------------------------



 



            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer   

I(A)–vi



--------------------------------------------------------------------------------



 



         

EXHIBIT II
[FORM OF BORROWING REQUEST]
GUARANTY BANK, FSB
333 CLAY STREET, SUITE 4400
HOUSTON, TEXAS 77002
Attention: Kelly L. Elmore, II

     Re:   Credit Agreement dated as of December 28, 2006, by and between
PRIMEENERGY CORPORATION, PRIMEENERGY MANAGEMENT CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE COMPANY, SOUTHWEST OILFIELD CONSTRUCTION
COMPANY, EOWS MIDLAND COMPANY and GUARANTY BANK, FSB, as Agent, and the Lenders
signatory thereto from time to time (as amended, restated, or supplemented from
time to time, the “Credit Agreement”)

Ladies and Gentlemen:
     Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

  1.   Loans

  (a)   Amount of new Loan: $     (b)   Requested funding date:           , 20  
  (c)   $                     of such Loan is to be a Floating Rate Loan;      
  $                     of such Loan is to be a LIBO Rate Loan.     (d)  
Requested Interest Period for LIBO Rate Loan:       months.

  2.   Continuation or conversion of LIBO Rate Loan maturing on       :

  (a)   Amount to be continued as a LIBO Rate Loan is $        , with an
Interest Period of       months;     (b)   Amount to be converted to a Floating
Rate Loan is $          ; and

  3.   Conversion of Floating Rate Loan:

  (a)   Requested conversion date:       , 20 .     (b)   Amount to be converted
to a LIBO Rate Loan is $       , with an Interest Period of       months.

II–i



--------------------------------------------------------------------------------



 



The undersigned certifies that she/he is the                      of the
Borrower, has obtained all consents necessary, and as such she/he is authorized
to execute this request on behalf of the Borrower. The undersigned further
certifies, represents, and warrants on behalf of the Borrower that the Borrower
is entitled to receive the requested borrowing, continuation, or conversion
under the terms and conditions of the Credit Agreement and are in full
compliance with all the terms and conditions of the Credit Agreement. Each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Credit Agreement.

            BORROWER:

PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer     

II–ii



--------------------------------------------------------------------------------



 



EXHIBIT III
[FORM OF COMPLIANCE CERTIFICATE]
                     , 2006
GUARANTY BANK, FSB
333 CLAY STREET, SUITE 4400
HOUSTON, TEXAS 77002
Attention: Kelly L. Elmore, III

     Re:   Credit Agreement dated as of December 28, 2006, by and between
PRIMEENERGY CORPORATION, PRIMEENERGY MANAGEMENT CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE COMPANY, SOUTHWEST OILFIELD CONSTRUCTION
COMPANY, EOWS MIDLAND COMPANY and GUARANTY BANK, FSB, as Agent, and the Lenders
signatory thereto from time to time (as amended, restated, or supplemented from
time to time, the “Credit Agreement”)

Ladies and Gentlemen:
     Pursuant to applicable requirements of the Credit Agreement, the
undersigned, as a Responsible Officer of the Borrower, hereby certifies to you
the following information as true and correct as of the date hereof or for the
period indicated, as the case may be:
1. To the best of the knowledge of the undersigned, no Default or Event of
Default exists as of the date hereof or has occurred since the date of our
previous certification to you, if any.
1. To the best of the knowledge of the undersigned, the following Defaults or
Events of Default exist as of the date hereof or have occurred since the date of
our previous certification to you, if any, and the actions set forth below are
being taken to remedy such circumstances:
2. The compliance of the Borrower with the financial covenants of the Credit
Agreement, as of the close of business on      , is evidenced by the following:

  (a)   Section 6.13: Interest Coverage Ratio. Permit, as of the close of any
fiscal quarter, the ratio of (a) quarterly EBITDAX on a trailing four-quarter
basis to (b) Interest Expense to be less than 3.00 to 1.00, measured on a
trailing four-quarter basis.

Actual
                to 1.0

III–i



--------------------------------------------------------------------------------



 



  (b)   Section 6.14: Current Ratio. Permit, as of the close of any fiscal
quarter, the ratio of Current Assets to Current Liabilities to be less than 1.00
to 1.00.

Actual
                to 1.0

  (c)   Section 6.15: Tangible Net Worth. Permit Tangible Net Worth, as of the
close of any fiscal quarter, to be less than $40,000,000 at September 30, 2006,
plus 75% of positive quarterly net income thereafter.

Actual
 

  (d)   Section 6.16: Bank Debt Coverage Ratio. Permit, as of the close of any
fiscal quarter, the ratio of (a) Bank Debt to (b) EBITDAX to be greater than
4.00 to 1.00, measured on a trailing four-quarter basis.

Actual
                to 1.0
3. No Material Adverse Effect has occurred since the date of the Financial
Statements dated as of         .

III–ii



--------------------------------------------------------------------------------



 



     Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.
Very truly yours,

            PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY
      By:           Beverly A. Cummings        Executive Vice President,
Treasurer, and
Chief Financial Officer     

III–iii



--------------------------------------------------------------------------------



 



EXHIBIT IV
FACILITY AMOUNTS

1.   Revolving Line of Credit

                      Facility     Percentage   Name of Lender   Amount    
Share  
Guaranty Bank, FSB
  $ 45,000,000.00       30.00000 %
BNP Paribas
  $ 52,500,000.00       35.00000 %
JPMorgan Chase Bank, N.A.
  $ 52,500,000.00       35.00000 %
 
           
Totals
  $ 150,000,000.00       100.0000000 %

2.   Revolving Line of Credit No. 2 Loan

                      Facility     Percentage   Name of Lender   Amount    
Share  
Guaranty Bank, FSB
  $ 3,000,000.00       30.00000 %
BNP Paribas
  $ 3,500,000.00       35.00000 %
JPMorgan Chase Bank, N.A.
  $ 3,500,000.00       35.00000 %
 
           
Total
  $ 10,000,000.00       100.0000000 %

IV–i



--------------------------------------------------------------------------------



 



EXHIBIT V
DISCLOSURES
[PLEASE ADVISE IF ANY CHANGES]

     
Section 1.2
  Permitted Liens
 
   
 
  Liens in favor the “Jackson Group” composed of Jeral W. Jackson, Inc., Pangaea
Properties, Inc. and William H. Nichols by PrimeEnergy Corporation, Sterling
Asset and Income Funds A-l, A-2, AA-1 and AA-2 (now PrimeEnergy Asset and Income
Funds A-l, A-2, AA-1 and AA-2) to secure the payment to the Jackson Group of the
“JPN Fee”, being an amount of certain of the proceeds and accounts arising from
the sale of oil and gas from certain properties located in Garvin County,
Oklahoma, as determined pursuant to the terms of that certain Memorandum of
Agreement dated October 1, 1990, and as evidenced by Financing Statement filed
January 23, 1991, Volume 1295, Page 58, Garvin County, Oklahoma, and Financing
Statement filed January 28, 1991, N-00844, Central Filing Office, Oklahoma
County Clerk.    
Section 4.7
  Liabilities
 
  None
 
   
 
  Litigation
 
  None
 
   
Section 4.12
  Environmental Matters
 
  None
 
   
Section 4.17
  Refunds
 
  None
 
   
Section 4.18
  Gas Contracts
 
  None
 
   
Section 4.20
  Casualties
 
  None
 
   
Section 4.22
  Subsidiaries
 
  None except those listed as Borrowers

V-i



--------------------------------------------------------------------------------



 



EXHIBIT VI

[FORM OF ASSIGNMENT AGREEMENT]
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of
                    ,      , by and between                                (the
“Assignor”) and                                (the “Assignee”).
RECITALS
     WHEREAS, the Assignor is a party to the Credit Agreement dated as of
December 28, 2006 (as amended, supplemented or restated from time to time, the
“Credit Agreement”), by and among PRIMEENERGY CORPORATION, PRIMEENERGY
MANAGEMENT CORPORATION, PRIME OPERATING COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, EOWS MIDLAND COMPANY
(collectively, the “Borrower”), each of the lenders that is or becomes a party
thereto as provided in Section 9.1(b) of the Credit Agreement (individually,
together with its successors and assigns, a “Lender”, and collectively, together
with their successors and assigns, the “Lenders”), and Guaranty Bank, FSB, a
federal savings bank, as a Lender (in such capacity, “Guaranty”) and as agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Agent”); and
     WHEREAS, the Assignor proposes to sell, assign and transfer to the
Assignee, and the Assignee proposes to purchase and assume from the Assignor,
[all] [a portion] of the Assignor’s Facility Amount and its outstanding Loans,
all on the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Definitions from Credit Agreement. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Credit
Agreement.
     1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:
     “Assigned Interest” shall mean all of Assignor’s (in its capacity as a
“Lender”) rights and obligations (i) under the Credit Agreement and the other
Loan Documents in respect of [all of] [the portion of the] Facility Amount of
the Assignor in the principal amount equal to $                     and (ii) to
make

VII-i



--------------------------------------------------------------------------------



 

\

Loans under its Commitment up to such amount referenced above and any right to
receive payments for the Loans currently outstanding under its Commitment in the
principal amount of $____ (the “Loan Balance”), plus the interest and fees which
will accrue with respect thereto from and after the Assignment Date.
     “Assignment Date” shall mean ____,____.
     1.3 References. References in this Agreement to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Agreement, unless expressly stated to the contrary. References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Except as otherwise indicated,
references in this Agreement to statutes, sections, or regulations are to be
construed as including all statutory or regulatory provisions consolidating,
amending, replacing, succeeding, or supplementing the statute, section, or
regulation referred to. References in this Agreement to “writing” include
printing, typing, lithography, facsimile reproduction, and other means of
reproducing words in a tangible visible form. References in this Agreement to
agreements and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns.
     1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
     1.5 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
     1.6 Negotiated Transaction. Each party to this Agreement affirms to the
other that it has had the opportunity to consult, and discuss the provisions of
this Agreement with, independent counsel and fully understands the legal effect
of each provision.

VII-ii



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND ASSIGNMENT
     2.1 Sale and Assignment. On the terms and conditions set forth herein,
effective on and as of the Assignment Date, the Assignor hereby sells, assigns
and transfers to the Assignee, and the Assignee hereby purchases and assumes
from the Assignor, all of the right, title and interest of the Assignor in and
to, and all of the obligations of the Assignor in respect of, the Assigned
Interest. Such sale, assignment and transfer is without recourse and, except as
expressly provided in this Agreement, without representation or warranty.
     2.2 Assumption of Obligations. The Assignee agrees with the Assignor (for
the express benefit of the Assignor and the Borrower) that the Assignee will,
from and after the Assignment Date, assume and perform all of the obligations of
the Assignor in respect of the Assigned Interest. From and after the Assignment
Date: (a) the Assignor shall be released from the Assignor’s obligations in
respect of the Assigned Interest, and (b) the Assignee shall be entitled to all
of the Assignor’s rights, powers and privileges under the Credit Agreement and
the other Loan Documents in respect of the Assigned Interest.
     2.3 Consent by Agent. By executing this Agreement as provided below, in
accordance with Section 9.1(b) of the Credit Agreement, the Agent hereby
acknowledges notice of the transactions contemplated by this Agreement and
consents to such transactions.
ARTICLE III
PAYMENTS
     3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the Loan Balance, if any, all accrued and unpaid
interest and fees with respect to the Assigned Interest as of the Assignment
Date. Except as otherwise provided in this Agreement, all payments hereunder
shall be made in Dollars and in immediately available funds, without setoff,
deduction or counterclaim.
     3.2 Allocation of Payments. The Assignor and the Assignee agree that
(i) the Assignor shall be entitled to any payments of principal with respect to
the Assigned Interest made prior to the Assignment Date, together with any
interest and fees with respect to the Assigned Interest accrued prior to the
Assignment Date, (ii) the Assignee shall be entitled to any payments of
principal with respect to the Assigned Interest made from and after the
Assignment Date, together with any and all interest and fees with respect to the
Assigned Interest accruing from and after the Assignment Date, and (iii) the
Agent is authorized and instructed to allocate payments received by it for the
account of the Assignor and the Assignee as provided in the foregoing clauses.
Each party hereto agrees that it will hold any interest, fees or other amounts
that it may receive to which the other party hereto shall be entitled pursuant
to the preceding sentence for account of such other party and pay, in like money
and funds, any such amounts that it may receive to such other party promptly
upon receipt.

VII-iii



--------------------------------------------------------------------------------



 



     3.3 Delivery of Notes. Promptly following the receipt by the Assignor of
the consideration required to be paid under Section 3.1 hereof, the Assignor
shall, in the manner contemplated by Section 9.1(b) of the Credit Agreement,
(i) deliver to the Agent (or its counsel) the Note held by the Assignor and
(ii) notify the Agent to request that the Borrower execute and deliver new Notes
to the Assignor, if Assignor continues to be a Lender, and the Assignee, dated
the Assignment Date in respective principal amounts equal to the respective
Facility Amounts of the Assignor (if appropriate) and the Assignee after giving
effect to the sale, assignment and transfer contemplated hereby.
     3.4 Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other actions, as
either party may reasonably request in connection with the transactions
contemplated by this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     The effectiveness of the sale, assignment and transfer contemplated hereby
is subject to the satisfaction of each of the following conditions precedent:
     (a) The execution and delivery of this Agreement by the Assignor and the
Assignee;
     (b) The receipt by the Assignor of the payments required to be made under
Section 3.1; and
     (c) The acknowledgment and consent by the Agent contemplated by
Section 2.3.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by the
Assignor and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Requirement of Law applicable to it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against it in accordance with its terms;

VII-iv



--------------------------------------------------------------------------------



 



     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignor has good title to, and is the sole legal and beneficial
owner of, the Assigned Interest, free and clear of all Liens, claims,
participations or other charges of any nature whatsoever; and
     (f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignor.
     5.2 Disclaimer. Except as expressly provided in Section 5.1 hereof, the
Assignor does not make any representation or warranty, nor shall it have any
responsibility to the Assignee, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the Credit Agreement or
in any other Loan Document or for the value, validity, effectiveness,
genuineness, execution, legality, enforceability or sufficiency of the Credit
Agreement, the Notes or any other Loan Document or for any failure by the
Borrower or any other Person (other than Assignor) to perform any of its
obligations thereunder or for the existence, value, perfection or priority of
any collateral security or the financial or other condition of the Borrower or
any other Person, or any other matter relating to the Credit Agreement or any
other Loan Document or any extension of credit thereunder.
     5.3 Representations and Warranties of Assignee. The Assignee represents and
warrants to the Assignor as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by the
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Requirement of Law applicable to it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignee has received copies of the Credit Agreement and the other
Loan Documents, as well as copies of all Financial Statements previously
provided by the Borrower in satisfaction of obligations under the Credit
Agreement.

VII-v



--------------------------------------------------------------------------------



 



     (f) the Assignee has fully reviewed the terms of the Credit Agreement and
the other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;
     (g) if the Assignee is not incorporated under the laws of the United Sates
of America or a state thereof, the Assignee has contemporaneously herewith
delivered to the Agent and the Borrower such documents as are required by
Section 2.25(b) of the Credit Agreement; and
     (h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignee.
ARTICLE VI
MISCELLANEOUS
     6.1 Notices. All notices and other communications provided for herein
(including any modifications of, or waivers, requests or consents under, this
Agreement) shall be given or made in writing (including by telecopy) to the
intended recipient at its “Address for Notices” specified below its name on the
signature pages hereof or, as to either party, at such other address as shall be
designated by such party in a notice to the other party.
     6.2 Amendment, Modification or Waiver. No provision of this Agreement may
be amended, modified or waived except by an instrument in writing signed by the
Assignor and the Assignee, and consented to by the Agent.
     6.3 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The representations and warranties made herein by the
Assignee are also made for the benefit of the Agent, and the Assignee agrees
that the Agent is entitled to rely upon such representations and warranties.
     6.4 Assignments. Neither party hereto may assign any of its rights or
obligations hereunder except in accordance with the terms of the Credit
Agreement.
     6.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be identical and all of which, taken together,
shall constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.
     6.6 Governing Law. This Agreement (including the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of Texas, other than the conflict of laws rules thereof.

VII-vi



--------------------------------------------------------------------------------



 



     6.7 Expenses. To the extent not paid by the Borrower pursuant to the terms
of the Credit Agreement, each party hereto shall bear its own expenses in
connection with the execution, delivery and performance of this Agreement.
     6.8 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

VII-vii



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed and delivered as of the date first above written.

                 
ASSIGNOR
   
 
           
 
  By:        
 
  Name:  
 
   
 
     
 
   
 
  Title:        
 
     
 
   

                  Address for Notices:    
 
           
 
  Telecopier No.:        
 
     
 
   
 
  Telephone No.:        
 
     
 
   
 
  Attention:        
 
     
 
   

                 
ASSIGNEE
   
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

                  Address for Notices:    
 
           
 
  Telecopier No.:        
 
     
 
   
 
  Telephone No.:        
 
     
 
   
 
  Attention:        
 
     
 
   

          ACKNOWLEDGED AND CONSENTED TO:    
 
        GUARANTY BANK, FSB
as Agent    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

VII-viii



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

          $45,000,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of FORTY-FIVE MILLION DOLLARS
($45,000,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME OPERATING
COMPANY, EASTERN OIL WELL SERVICE
COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NUMBER 2 NOTE


$3,000,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of THREE MILLION DOLLARS ($3,000,000.00),
or so much thereof as may be advanced against this Note pursuant to the Credit
Agreement dated of even date herewith by and between Maker and Payee (as
amended, restated, or supplemented from time to time, the “Credit Agreement”),
together with interest at the rates and calculated as provided in the Credit
Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME
OPERATING COMPANY, EASTERN
OIL WELL SERVICE COMPANY,
SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE
 

$52,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of JPMORGAN CHASE BANK, N.A., (“Payee”), at its banking
quarters in Houston, Harris County, Texas, 712 Main Street, 8th Floor, Houston,
Texas 77002, the sum of FIFTY-TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($52,500,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME
OPERATING COMPANY, EASTERN
OIL WELL SERVICE COMPANY,
SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NUMBER 2 NOTE
 

$3,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of JPMORGAN CHASE BANK, N.A., (“Payee”), at its banking
quarters in Houston, Harris County, Texas, 712 Main Street, 8th Floor, Houston,
Texas 77002, the sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($3,500,000.00), or so much thereof as may be advanced against this Note
pursuant to the Credit Agreement dated of even date herewith by and between
Maker and Payee (as amended, restated, or supplemented from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME
OPERATING COMPANY, EASTERN
OIL WELL SERVICE COMPANY,
SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE
 

$52,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of BNP PARIBAS, (“Payee”), at its banking quarters in Houston,
Harris County, Texas, 1200 Smith Street, Suite 3100, Houston, Texas 77002, the
sum of FIFTY-TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($52,500,000.00), or so
much thereof as may be advanced against this Note pursuant to the Credit
Agreement dated of even date herewith by and between Maker and Payee (as
amended, restated, or supplemented from time to time, the “Credit Agreement”),
together with interest at the rates and calculated as provided in the Credit
Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME
OPERATING COMPANY, EASTERN
OIL WELL SERVICE COMPANY,
SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NUMBER 2 NOTE
 

$3,500,000   Houston, Texas   December 28, 2006

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of BNP PARIBAS, (“Payee”), at its banking quarters in Houston,
Harris County, Texas, 1200 Smith Street, Suite 3100, Houston, Texas 77002, the
sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS, ($3,500,000.00), or so much
thereof as may be advanced against this Note pursuant to the Credit Agreement
dated of even date herewith by and between Maker and Payee (as amended,
restated, or supplemented from time to time, the “Credit Agreement”), together
with interest at the rates and calculated as provided in the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to such terms in the Credit Agreement.
     This Note is issued pursuant to, is the “Note” under, and is payable as
provided in the Credit Agreement. Subject to compliance with applicable
provisions of the Credit Agreement, Maker may at any time pay the full amount or
any part of this Note without the payment of any premium or fee, but such
payment shall not, until this Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Note provided for in the Credit
Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.
(Page One of Two Page Note)

 



--------------------------------------------------------------------------------



 



                  PRIMEENERGY CORPORATION
PRIMEENERGY MANAGEMENT
CORPORATION, PRIME
OPERATING COMPANY, EASTERN
OIL WELL SERVICE COMPANY,
SOUTHWEST OILFIELD
CONSTRUCTION COMPANY
EOWS MIDLAND COMPANY    
 
           
 
  By:   /s/ Beverly A. Cummings
 
            Beverly A. Cummings
Executive Vice President, Treasurer, and
Chief Financial Officer    

 